Exhibit 10.1

Execution Version

 

TENTH AMENDMENT

TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

AND

SECOND AMENDMENT

TO SECOND AMENDED AND RESTATED GUARANTY AND COLLATERAL AGREEMENT

﻿

DATED AS OF

October 23, 2017

﻿

AMONG

﻿

EV PROPERTIES, L.P.,

as Borrower,

﻿

THE GUARANTORS,

﻿

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent,

﻿

and

﻿

The Lenders Signatory Hereto

﻿

WELLS FARGO, NATIONAL ASSOCIATION,
as Syndication Agent,

MUFG UNION BANK, N.A.

BBVA COMPASS
and
CITIBANK, N.A.,
as Co-Documentation Agents,


JPMORGAN CHASE BANK, N.A.,

as Sole Lead Arranger and Sole Book Runner

﻿

 

--------------------------------------------------------------------------------

 

 

 

TENTH AMENDMENT TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

AND

SECOND AMENDMENT TO SECOND AMENDED AND RESTATED GUARANTY AND COLLATERAL
AGREEMENT

﻿

This TENTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT AND SECOND
AMENDMENT TO GUARANTY AND COLLATERAL AGREEMENT (this “Amendment”) dated as of
October 23, 2017, is among EV PROPERTIES, L.P., a Delaware limited partnership
(the “Borrower”); each of the undersigned guarantors (the “Guarantors”, and
together with the Borrower, the “Obligors”); JPMORGAN CHASE BANK, N.A., as
administrative agent for the Lenders (in such capacity, together with its
successors, the “Administrative Agent”); and the Lenders signatory hereto.

Recitals

A.The Borrower, the Administrative Agent and the Lenders are parties to that
certain Second Amended and Restated Credit Agreement dated as of April 26, 2011
(as amended by that certain First Amendment to Second Amended and Restated
Credit Agreement, dated as of December 20, 2011, by that certain Second
Amendment to Second Amended and Restated Credit Agreement, dated as of March 29,
2012, by that certain Third Amendment to Second Amended and Restated Credit
Agreement, dated as of September 27, 2012, by that certain Fourth Amendment to
Second Amended and Restated Credit Agreement, dated as of February 26, 2013, by
that certain Fifth Amendment to Second Amended and Restated Credit Agreement,
dated as of August 7, 2013, by that certain Sixth Amendment to Second Amended
and Restated Credit Agreement, dated as of September 19, 2014, by that certain
Seventh Amendment to Second Amended and Restated Credit Agreement, dated as of
February 26, 2015, by that certain Eighth Amendment to Second Amended and
Restated Credit Agreement and First Amendment to Second Amended and Restated
Guaranty and Collateral Agreement, dated as of October 8, 2015, and by that
certain Ninth Amendment to Second Amended Credit Agreement, dated as of April 1,
2016, the “Credit Agreement”), pursuant to which the Lenders have made certain
credit available to and on behalf of the Borrower.

B.The Borrower, the Guarantors party thereto and the Administrative Agent are
parties to that certain Second Amended and Restated Guaranty and Collateral
Agreement dated as of April 26, 2011 (as amended by the Eighth Amendment to
Second Amended and Restated Credit Agreement and First Amendment to Second
Amended and Restated Guaranty and Collateral Agreement, dated as of October 8,
2015, the “Guaranty and Collateral Agreement”).

C.The Borrower, the Administrative Agent and the Lenders have agreed to amend
certain provisions of the Credit Agreement and the Guaranty and Collateral
Agreement, each as more fully set forth herein.





Page 2

 

 

--------------------------------------------------------------------------------

 

 

D.NOW, THEREFORE, in consideration of the premises and the mutual covenants
herein contained, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

Section 1. Defined Terms.  Each capitalized term which is defined in the Credit
Agreement or the Guaranty and Collateral Agreement, but which is not defined in
this Amendment, shall have the meaning ascribed such term in the Credit
Agreement or the Guaranty and Collateral Agreement, as applicable and as amended
by the Amendment.  Unless otherwise indicated, all section references in this
Amendment refer to sections of the Credit Agreement. 

Section 2. Amendments to Credit Agreement.

2.1 Amendments to Section 1.02.  The following definitions are hereby amended in
their respective entireties, or added where alphabetically appropriate to read
as follows:

“Agreement” means this Second Amended and Restated Credit Agreement, including
the Schedules and Exhibits hereto, as amended by the First Amendment, the Second
Amendment, the Third Amendment, the Fourth Amendment, the Fifth Amendment, the
Sixth Amendment, the Seventh Amendment, the Eighth Amendment, the Ninth
Amendment, the Tenth Amendment and as the same may be amended, modified or
supplemented from time to time.

“DACA Compliance Date” has the meaning assigned such term in Section 9.20.

“Excluded Accounts” means, individually or collectively as the context requires,
payroll, withholding tax, escrow, trust fund and other fiduciary deposit
accounts.

“Tenth Amendment” means that certain Tenth Amendment to Second Amended and
Restated Credit Agreement and Second Amendment to Second Amended and Restated
Guaranty Agreement, dated as of the Tenth Amendment Effective Date, among the
Borrower, the Guarantors, the Administrative Agent and the Lenders party
thereto.

“Tenth Amendment Effective Date” means October 23, 2017.

2.2Amendment to Section 8.19.  Section 8.19 is hereby amended by deleting such
Section in its entirety and replacing it with the following:

Section 8.19Further Additional Collateral Pursuant to Tenth Amendment.  In
connection with each redetermination of the Borrowing Base, the Borrower shall
review the Reserve Report and the list of current Mortgaged Properties (as
described in Section 8.12(c)(vi)) to ascertain whether the Mortgaged Properties
represent at least 95% of the total value of the Oil and Gas Properties
evaluated in the most recently completed Reserve Report after giving effect to
exploration and production activities, acquisitions, dispositions and



Page 3

 

 

--------------------------------------------------------------------------------

 

 

production.  In the event that the Mortgaged Properties do not represent at
least 95% of such total value, then the Borrower shall, and shall cause its
Subsidiaries to, grant to the Administrative Agent or its designee as security
for the Indebtedness a first-priority Lien interest (provided the Excepted Liens
of the type described in clauses (a) to (d) and (f) of the definition thereof
may exist, but subject to the provisos at the end of such definition) on
additional Oil and Gas Properties not already subject to a Lien of the Security
Instruments such that after giving effect thereto, the Mortgaged Properties will
represent at least 95% of such total value.  All such Liens will be created and
perfected by and in accordance with the provisions of deeds of trust, security
agreements and financing statements or other Security Instruments, all in form
and substance reasonably satisfactory to the Administrative Agent or its
designee and in sufficient executed (and acknowledged where necessary or
appropriate) counterparts for recording purposes.  In order to comply with the
foregoing, if any Subsidiary places a Lien on its Oil and Gas Properties and
such Subsidiary is not a Guarantor, then it shall become a Guarantor and comply
with Section 8.14(b).

2.3Amendment to Section 9.20.  Section 9.20 is hereby amended by deleting such
Section in its entirety and replacing it with the following:

Section 9.20Control Agreements.  For each deposit or securities account that the
Borrower or any Guarantor maintains as of the Tenth Amendment Effective Date
(other than any Excluded Account), the Borrower will, by the date (the “DACA
Compliance Date”) no later than thirty (30) days after the Tenth Amendment
Effective Date, either (a) cause such account to be subject to a deposit account
control agreement or securities account control agreement, as applicable, with a
Lender in form and substance reasonably satisfactory to the Administrative Agent
naming the Administrative Agent as the secured party thereunder for the benefit
of the Guaranteed Creditors, or (b) close such account and transfer any funds
therein to an account that otherwise meets the requirements of this Section
9.20.   From and after the DACA Compliance Date, neither the Borrower nor any
Guarantor shall open, any deposit or securities account (other than any Excluded
Account) unless such deposit or securities account is with a Lender and is
subject to a deposit account control agreement or securities account control
agreement, as applicable, in form and substance reasonably satisfactory to the
Administrative Agent naming the Administrative Agent as the secured party
thereunder for the benefit of the Guaranteed Creditors.

Section 3. Amendments to Guaranty and Collateral Agreement. The Guaranty and
Collateral Agreement is hereby amended and restated to be in the form of the
Third Amended and Restated Guaranty and Collateral Agreement attached as Annex I
hereto.

Section 4. Borrowing Base.  For the period from and including the Amendment
Effective Date until the next Redetermination Date, the Borrowing Base is
$325,000,000.  Notwithstanding the foregoing, the Borrowing Base may be subject
to further adjustments from time to time pursuant to Section 2.07(e), Section
8.13(c), Section 9.12 or Section 9.18.  For the avoidance of doubt, the
redetermination of the Borrowing Base contained in this Section 4 



Page 4

 

 

--------------------------------------------------------------------------------

 

 

constitutes the Scheduled Redetermination and New Borrowing Base Notice, each
for October 1, 2017 pursuant to Section 2.07.

Section 5. Conditions Precedent.  This Amendment shall become effective on the
date (such date, the “Amendment Effective Date”) when each of the following
conditions is satisfied (or waived in accordance with Section 12.02):

5.1 The Administrative Agent shall have received from the Required Lenders and
the Obligors counterparts (in such number as may be requested by the
Administrative Agent) of this Amendment signed on behalf of such Persons.

5.2 The Administrative Agent shall have received Security Instruments executed
by the applicable Obligors evidencing compliance with Section 8.19 as amended
hereunder.

5.3 Both before and immediately after giving effect to this Amendment, (a) no
Default shall have occurred and be continuing and (b) no default or event of
default shall exist under any capital stock, membership or partnership
interests, financing arrangements or other material contracts or agreements of
the Parent and its subsidiaries. 

5.4 The Administrative Agent shall have received UCC and other lien searches
reflecting the absence of liens and security interests other than those which
are permitted under the Credit Agreement.

5.5 There shall be no litigation seeking to enjoin or prevent this Amendment or
the financing contemplated hereby.

5.6 The Administrative Agent shall have received such other documents as the
Administrative Agent or its special counsel may reasonably require.

The Administrative Agent is hereby authorized and directed to declare this
Amendment to be effective (and the Amendment Effective Date shall occur) when it
has received documents confirming or certifying, to the satisfaction of the
Administrative Agent, compliance with the conditions set forth in this Section 5
or the waiver of such conditions as permitted in Section 12.02.  Such
declaration shall be final, conclusive and binding upon all parties to the
Credit Agreement for all purposes.



Page 5

 

 

--------------------------------------------------------------------------------

 

 

Section 6. Post-Effectiveness Covenant. Within 15 days of the Amendment
Effective Date (or such longer time as the Administrative Agent may agree in its
sole discretion), the Credit Parties shall have provided Security Instruments to
the Administrative Agent or its counsel such that the Mortgaged Properties
represent at least 98% of the total value of the Oil and Gas Properties
evaluated in the most recently completed Reserve Report.  It is understood and
agreed that failure to comply with this covenant shall result in an immediate
Event of Default.

Section 7. Miscellaneous.

7.1 Confirmation.  The provisions of the Credit Agreement and the Guaranty and
Collateral Agreement, each as amended by this Amendment, shall remain in full
force and effect following the Amendment Effective Date.

7.2 Ratification and Affirmation; Representations and Warranties.  Each Obligor
hereby (a) acknowledges the terms of this Amendment; (b) ratifies and affirms
its obligations under, and acknowledges its continued liability under, each Loan
Document and agrees that each Loan Document remains in full force and effect as
expressly amended hereby; (c) agrees that from and after the Amendment Effective
Date each reference to the Credit Agreement and the Guaranty and Collateral
Agreement in each Loan Documents shall be deemed to be a reference to the Credit
Agreement and the Guaranty and Collateral Agreement, as amended by this
Amendment; and (d) represents and warrants to the Lenders that as of the date
hereof: (i) all of the representations and warranties contained in each Loan
Document are true and correct in all material respects (without duplication of
materiality), except to the extent any such representations and warranties are
expressly limited to an earlier date, in which case, such representations and
warranties shall continue to be true and correct in all material respects
(without duplication of materiality) as of such specified earlier date, (ii) no
Default has occurred and is continuing and (iii) no event, development or
circumstance has occurred or exists that has resulted in, or could reasonably be
expected to have, a Material Adverse Effect. 

7.3 Release.  The Borrower and each Obligor, in consideration of the
Administrative Agent’s and the undersigned Lenders’ execution and delivery of
this Amendment and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, unconditionally, freely,
voluntarily and, after consultation with counsel and becoming fully and
adequately informed as to the relevant facts, circumstances and consequences,
releases, waives and forever discharges (and further agrees not to allege, claim
or pursue) any and all claims, rights, causes of action, counterclaims or
defenses of any kind whatsoever, in contract, in tort, in law or in equity,
whether known or unknown, direct or derivative, which the Borrower, each Obligor
or any predecessor, successor or assign might otherwise have or may have against
the Administrative Agent, the Lenders, their present or former subsidiaries and
affiliates or any of the foregoing’s officers, directors, employees, attorneys
or other representatives or agents on account of any conduct, condition, act,
omission, event, contract, liability, obligation, demand, covenant, promise,
indebtedness, claim, right, cause of action, suit, damage, defense, circumstance
or matter of any kind whatsoever which existed, arose or occurred at any time
prior to the Amendment Effective Date relating to the



Page 6

 

 

--------------------------------------------------------------------------------

 

 

Loan Documents, this Amendment and/or the transactions contemplated thereby or
hereby.  The foregoing release shall survive the termination of this Amendment.

7.4 Counterparts.  This Amendment may be executed by one or more of the parties
hereto in any number of separate counterparts, and all of such counterparts
taken together shall be deemed to constitute one and the same
instrument.  Delivery of an executed counterpart of a signature page of this
Amendment by telecopy, facsimile or email transmission shall be effective as
delivery of a manually executed counterpart of this Amendment.

7.5 No Oral Agreement.  This Amendment, the Credit Agreement, the Guaranty and
Collateral Agreement and the other Loan Documents executed in connection
herewith and therewith represent the final agreement between the parties and may
not be contradicted by evidence of prior, contemporaneous, or unwritten oral
agreements of the parties.  There are no subsequent oral agreements between the
parties.

7.6 GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS.

7.7 Payment of Expenses.  In accordance with Section 12.03, the Borrower agrees
to pay or reimburse the Administrative Agent for all of its reasonable
out-of-pocket costs and reasonable expenses incurred in connection with this
Amendment, any other documents prepared in connection herewith and the
transactions contemplated hereby, including, without limitation, the reasonable
fees and disbursements of counsel to the Administrative Agent.

7.8 Severability.  Any provision of this Amendment which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

7.9 Successors and Assigns.  This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.

[Signature Pages Follow]

 

Page 7

 

 

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed effective as of the Amendment Effective Date.

BORROWER:EV PROPERTIES, L.P.

By: EV Properties GP, LLC, its general partner

By: /s/ NICHOLAS BOBROWSKI _______
Nicholas Bobrowski

Vice President and Chief
Financial Officer

PARENT:EV ENERGY PARTNERS, L.P.

﻿

By: EV ENERGY GP, L.P.,
its general partner



By:  EV MANAGEMENT, LLC, its general partner

﻿

By: /s/ NICHOLAS BOBROWSKI _______
Nicholas Bobrowski

Vice President and Chief
Financial Officer

GUARANTORS:EV PROPERTIES GP, LLC

By: /s/ NICHOLAS BOBROWSKI _______
Nicholas Bobrowski

Vice President and Chief
Financial Officer





Tenth Amendment to Second Amended and Restated Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------

 

 



ENERVEST PRODUCTION
PARTNERS, LTD.

By:EVPP GP, LLC,

its general partner

By: /s/ NICHOLAS BOBROWSKI _______
Nicholas Bobrowski

Vice President and Chief
Financial Officer

EVPP GP, LLC

By: /s/ NICHOLAS BOBROWSKI _______
Nicholas Bobrowski

Vice President and Chief
Financial Officer

CGAS PROPERTIES, L.P.

By:EVCG GP, LLC,

its general partner

By: /s/ NICHOLAS BOBROWSKI _______
Nicholas Bobrowski

Vice President and Chief
Financial Officer

ENERVEST MONROE MARKETING, LTD.

﻿

By:EVPP GP, LLC, its general partner

﻿

﻿

By: /s/ NICHOLAS BOBROWSKI _______
Nicholas Bobrowski

Vice President and Chief
Financial Officer



Tenth Amendment to Second Amended and Restated Credit Agreement

Signature Page

 

 

--------------------------------------------------------------------------------

 

 



﻿

ENERVEST MONROE GATHERING, LTD.

By:EVPP GP, LLC, its general partner

By: /s/ NICHOLAS BOBROWSKI _______
Nicholas Bobrowski

Vice President and Chief
Financial Officer

BELDEN & BLAKE CORPORATION

By: /s/ NICHOLAS BOBROWSKI _______
Nicholas Bobrowski

Vice President and Chief
Financial Officer

ENERVEST MESA, LLC

By: /s/ NICHOLAS BOBROWSKI _______
Nicholas Bobrowski

Vice President and Chief
Financial Officer





Tenth Amendment to Second Amended and Restated Credit Agreement

Signature Page

 

 

--------------------------------------------------------------------------------

 

 



ADMINISTRATIVE AGENT:JPMORGAN CHASE BANK, N.A., as

Administrative Agent and a Lender

﻿

By: /s/ ROBERT MENDOZA__________
Name: Robert Mendoza
Title: Authorized Officer

 

Tenth Amendment to Second Amended and Restated Credit Agreement

Signature Page

 

 

--------------------------------------------------------------------------------

 

 

 

LENDERS:WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender

By: /s/ DAVID MAYNARD_______________
Name: David Maynard
Title: Senior Vice President

 

Tenth Amendment to Second Amended and Restated Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------

 

 

 

COMPASS BANK, as a Lender

By: /s/ WILLIAM DOUNING______________
Name: William Douning
Title: Senior Vice President





Tenth Amendment to Second Amended and Restated Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------

 

 



CITIBANK, N.A., as a Lender

By: /s/ JEFF ARD______________
Name: Jeff Ard
Title: Vice President

 

Tenth Amendment to Second Amended and Restated Credit Agreement

Signature Page

 

 

--------------------------------------------------------------------------------

 

 

 

COMERICA BANK, as a Lender

By: /s/ JEFFREY PARILLIA _______
Name: Jeffrey Parilla
Title: Vice President

 

Tenth Amendment to Second Amended and Restated Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------

 

 

 

ING CAPITAL LLC, as a Lender

By: /s/ JULI BIESER___________________
Name: Juli Bieser
Title: Managing Director

By: /s/ CHARLES HALL________________
Name: Charles Hall
Title: Managing Director

 

Tenth Amendment to Second Amended and Restated Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------

 

 

 

THE BANK OF NOVA SCOTIA, as a Lender

By: /s/ TERRY DONOVAN______________
Name: Terry Donovan
Title: Managing Director





Tenth Amendment to Second Amended and Restated Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------

 

 



U.S. BANK NATIONAL ASSOCIATION, as a Lender

By: /s/ JAMES CECIL ___________________
Name: James Cecil
Title: Senior Vice President

 

Tenth Amendment to Second Amended and Restated Credit Agreement

Signature Page

 

 

--------------------------------------------------------------------------------

 

 

 

BANC OF AMERICA CREDIT PRODUCTS, as a Lender

By: /s/ JENNIFER KOSZTA________________
Name: Jennifer Koszta
Title: Assistant Vice President

 

Tenth Amendment to Second Amended and Restated Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------

 

 

 

AG ENERGY FUNDING, LLC, as a Lender

By: /s/ Todd Dittman ____________________
Name: Todd Dittman
Title: Authorized Signatory

 

Tenth Amendment to Second Amended and Restated Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------

 

 

 

ZB, N.A. DBA AMEGY BANK, as a Lender

By: /s/ JOHN MOFFITT_________________
Name: John Moffitt
Title: Vice President

 

Tenth Amendment to Second Amended and Restated Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------

 

 

 

﻿

FROST BANK, as a Lender

By: /s/ MATT SHANDS________________
Name: Matt Shands
Title: Vice President





Tenth Amendment to Second Amended and Restated Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------

 

 



BANK OF AMERICA, N.A., as a Lender

By: /s/ GREG HALL__________________
Name: Greg Hall
Title: Vice President

 

Tenth Amendment to Second Amended and Restated Credit Agreement

Signature Page

 

 

--------------------------------------------------------------------------------

 

 

 

CANADIAN IMPERIAL BANK OF COMMERCE, as a Lender

By: /s/ RICHARD ANTL _______________
Name: Richard Antl
Title: Authorized Signatory

By: /s/ DONOVAN BROUSSARD_________________________

Name: Donovan Broussard
Title: Authorized Signatory

 

Tenth Amendment to Second Amended and Restated Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------

 

 

 

REGIONS BANK, as a Lender

By: /s/ J. PATRICK CARRIGAN___________
Name: J. Patrick Carrigan
Title: Senior Vice President

 

Tenth Amendment to Second Amended and Restated Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------

 

 

ANNEX I

[See attached.]

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

 

 

--------------------------------------------------------------------------------

 

Execution Version

THIRD AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT

﻿

made by

EV PROPERTIES, L.P.

and each of the other Grantors (as defined herein)

in favor of

﻿

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

﻿

Dated as of October 23, 2017

﻿

﻿

 

 

--------------------------------------------------------------------------------

 

 

Table of Contents

﻿

﻿

 

﻿

Page

ARTICLE I Definitions

1 

Section 1.01    Definitions

1 

Section 1.02    Other Definitional Provisions; References

4 

ARTICLE II Guarantee

5 

Section 2.01    Guarantee

5 

Section 2.02    Right of Contribution

6 

Section 2.03    Payments

6 

Section 2.04    Guarantee Absolute and Unconditional

6 

Section 2.05  Reinstatement

7 

Section 2.06  Keepwell

7 

ARTICLE III Grant of Security Interest

7 

Section 3.01  Grant of Security Interest

7 

Section 3.02    Transfer of Pledged Securities

9 

Section 3.03  Grantors Remain Liable under Accounts, Chattel Paper and Payment

 

Intangibles

9 

Section 3.04    Pledged Securities

9 

ARTICLE IV Acknowledgments, Waivers and Consents

10 

Section 4.01    Acknowledgments, Waivers and Consents

10 

Section 4.02    No Subrogation, Contribution or Reimbursement

12 

ARTICLE V Representations and Warranties

12 

Section 5.01    Representations in Credit Agreement

13 

Section 5.02    Title; No Other Liens

13 

Section 5.03    Perfected First Priority Liens

13 

Section 5.04    Legal Name, Organizational Status, Chief Executive Office

13 

Section 5.05    Prior Names and Addresses

13 

Section 5.06    Investment Property

13 

Section 5.07    Goods

14 

Section 5.08    Instruments and Chattel Paper

14 

Section 5.09    Truth of Information; Accounts

14 

Section 5.10    Governmental Obligors

14 

Section 5.11    Commercial Tort Claims

14 

ARTICLE VI Covenants

14 

﻿

 



1

 

--------------------------------------------------------------------------------

 

 

Section 6.01    Covenants in Credit

14 

Section 6.02    Maintenance of Perfected Security Interest; Further
Documentation

15 

Section 6.03    Maintenance of Records

16 

Section 6.04    Further Identification of Collateral

16 

Section 6.05    Investment Property

16 

Section 6.06    Limitations on Modifications, Waivers, Extensions of Agreements
Giving Rise to Accounts

18 

Section 6.07    Instruments and Tangible Chattel Paper

18 

Section 6.08    Commercial Tort Claims

18 

ARTICLE VII Remedial Provisions

18 

Section 7.01    Pledged Securities

18 

Section 7.02    Collections on Accounts, Etc.

19 

Section 7.03    Proceeds

20 

Section 7.04    Uniform Commercial Code and Other Remedies

20 

Section 7.05    Private Sales of Pledged Securities

21 

Section 7.06    Waiver; Deficiency

22 

Section 7.07    Non-Judicial Enforcement

22 

ARTICLE VIII The Administrative Agent

22 

Section 8.01  Administrative Agent’s Appointment as Attorney-in-Fact, Etc.

22 

Section 8.02  Duty of Administrative Agent

23 

Section 8.03    Filing of Financing Statements

24 

Section 8.04    Authority of Administrative Agent

24 

ARTICLE IX Subordination of Indebtedness

24 

Section 9.01    Subordination of All Grantor Claims

24 

Section 9.02    Claims in Bankruptcy

25 

Section 9.03    Payments Held in Trust

25 

Section 9.04    Liens Subordinate

25 

Section 9.05    Notation of Records

25 

ARTICLE X Miscellaneous

26 

Section 10.01    Waiver

26 

Section 10.02    Notices

26 

Section 10.03    Payment of Expenses, Indemnities, Etc.

26 

Section 10.04    Amendments in Writing

26 

Section 10.05    Successors and Assigns

26 

Section 10.06    Invalidity

27 



2

--------------------------------------------------------------------------------

 

 

Section 10.07    Counterparts

27 

Section 10.08    Survival

27 

Section 10.09    Headings

27 

Section 10.10    No Oral Agreements

27 

Section 10.11    Governing Law; Submission to Jurisdiction

27 

Section 10.12    Acknowledgments

28 

Section 10.13    Additional Grantors

28 

Section 10.14    Set-Off

28 

Section 10.15    Releases

29 

Section 10.16    Acceptance

29 

Section 10.17    Amendment and Restatement

29 

﻿

﻿





3

--------------------------------------------------------------------------------

 

 



SCHEDULES:

1.Notice Addresses of Guarantors

2.Description of Investment Property

3.Filings and Other Actions Required to Perfect Security Interests

4.Legal Name, Location of Jurisdiction of Organization, Organizational
Identification Number and Chief Executive Office

5.Prior Names, Prior Chief Executive Office, Location of Tangible Assets

ANNEX:

1.Form of Assumption Agreement

2.Acknowledgment and Consent

 

 

4

--------------------------------------------------------------------------------

 

 

This THIRD AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT, dated as of
October 23, 2017, is made by EV PROPERTIES, L.P., a Delaware limited partnership
(the “Borrower”), and each of the other signatories hereto other than the
Administrative Agent (the Borrower and each of the other signatories hereto
other than the Administrative Agent, together with any other Subsidiary of the
Borrower that becomes a party hereto from time to time after the date hereof,
the “Grantors”), in favor of JPMORGAN CHASE BANK, N.A., as administrative agent
(in such capacity, together with its successors in such capacity, the
“Administrative Agent”) for the benefit of the Guaranteed Creditors (as defined
below).

W I T N E S S E T H:

WHEREAS, the Borrower entered into that certain Second Amended and Restated
Credit Agreement, dated as of April 26, 2011, by and among the Borrower, the
Administrative Agent, the Issuing Bank and the banks and other financial
institutions and entities (the “Lenders”) from time to time party thereto (as
amended, supplemented or otherwise modified, the “Credit Agreement”).

WHEREAS, the Grantors executed that certain Second Amended and Restated Guaranty
and Collateral Agreement, dated as of  April 26, 2011, in favor of the
Administrative Agent for the benefit of the Lenders (as amended, supplemented or
otherwise modified prior to the date hereof, the “Existing Guarantee and
Collateral Agreement”);

WHEREAS, the Grantors and Secured Swap Providers have entered, or may enter,
into Secured Swap Agreements;

WHEREAS, in accordance with the terms of the Credit Agreement, the
Administrative Agent and the Lenders constituting the Majority Lenders have
agreed to amend and restate the Existing Guarantee and Collateral Agreement;

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the sufficiency of which is hereby acknowledged, each Grantor
hereby agrees with the Administrative Agent, for the ratable benefit of the
Guaranteed Creditors, to amend and restate the Existing Guarantee and Collateral
Agreement as follows:

ARTICLE I
Definitions

Definitions

.

(a) As used in this Agreement, each term defined above shall have the meaning
indicated above.  Unless otherwise defined herein, terms defined in the Credit
Agreement and capitalized herein shall have the meanings given to them in the
Credit Agreement, and the following terms as well as all uncapitalized terms
which are defined in the UCC (whether or not capitalized or uncapitalized in the
same manner therein) on the date hereof are used herein as so
defined:  Accounts, Certificated Security, Chattel Paper, Commercial Tort
Claims, Commodity Accounts, Deposit Accounts, Documents, Electronic Chattel
Paper, Equipment, Fixtures, General Intangibles, Goods, Instruments, Inventory,
Letter-of-Credit Rights, Payment Intangibles, Proceeds, Securities Accounts,
Supporting Obligations, and Tangible Chattel Paper.

(b) The following terms shall have the following meanings:





1

 

--------------------------------------------------------------------------------

 

 

“Account Debtor” means a Person (other than any Grantor) obligated on an
Account, Chattel Paper, or General Intangible.

“Administrative Agent” has the meaning assigned to such term in the preamble
hereto.

“Agreement” means this Guarantee and Collateral Agreement, as the same may be
amended, supplemented or otherwise modified from time to time.

“Borrower” has the meaning assigned to such term in the preamble hereto.

“Collateral” has the meaning assigned to such term in Section 3.01.

“Credit Agreement” has the meaning assigned to such term in the recitals hereto.

“Excluded Assets” means (i) motor vehicles and other assets subject to
certificates of title and letter of credit rights (in each case, except to the
extent the security interest in such assets can be perfected by the filing of an
“all assets” UCC-1 financing statement), (ii) any asset specifically requiring
perfection through control, control agreements or other control arrangements
(other than (x) possession or control of Pledged Securities (whether
certificated or uncertificated) to the extent required herein and (y) Deposit
Accounts, Commodity Accounts and Security Accounts other than Excluded
Accounts), (iii) margin stock, (iv) Equity Interests in any Person to the extent
prohibited by the terms of any applicable organizational documents, joint
venture agreement, shareholders’ agreement or similar agreement; provided that
in no event shall the Equity Interests of any Grantor constitute an Excluded
Asset, and (v) those assets as to which the Administrative Agent and the
Borrower reasonably determine that the cost of perfecting a security interest
therein is excessive in relation to the benefit to the Guaranteed Creditors of
the security to be afforded thereby.

“Foreign Subsidiary” means, any Subsidiary of the Borrower which (i) is not
organized under the laws of the United States of America or any state thereof or
the District of Columbia or (ii) substantially all of the assets of such
Subsidiary consist of Equity Interests in one or more Subsidiaries that are
“controlled foreign corporations” within the meaning of Section 957 of the Code.

“Foreign Subsidiary Voting Stock” means the voting Equity Interests of any
Foreign Subsidiary.

“Grantor Claims” has the meaning assigned to such term in Section 9.01.

“Grantors” has the meaning assigned to such term in the preamble hereto.

“Guarantor Claims” has the meaning assigned to such term in Section 9.01.

“Guarantor Obligations” means, with respect to any Guarantor, all obligations
and liabilities of such Guarantor which may arise under or in connection with
this Agreement (including Article II), whether on account of guarantee
obligations, reimbursement obligations, fees, indemnities, costs, expenses or
otherwise (including all fees and disbursements of counsel to the Administrative
Agent or to the Lenders that are required to be paid by such Guarantor pursuant
to the terms of this Agreement); provided that “Guarantor Obligations” of any
Guarantor shall not include any Excluded Swap Obligations of such Guarantor.

“Guarantors” means the collective reference to each Grantor; provided that each
Grantor shall be considered a Guarantor only with respect to the Primary
Obligations of any other Person.





2

--------------------------------------------------------------------------------

 

 

“Guaranteed Creditors” means, collectively, the Administrative Agent, each
Issuing Bank, the Lenders, each Secured Swap Provider and any other Person owed
Secured Obligations.  “Guaranteed Creditor” means any of the foregoing
individually.

“Intellectual Property” means the collective reference to all rights, priorities
and privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including, without
limitation, the copyrights, the copyright licenses, the patents, the patent
licenses, the trademarks and the trademark licenses, and all rights to sue at
law or in equity for any infringement or other impairment thereof, including the
right to receive all proceeds and damages therefrom.

“Intercompany Notes” means any promissory note evidencing loans made by any
Grantor to any other Grantor.

“Investment Property” means, collectively: (a) all “investment property” as such
term is defined in Section 9.102(a)(49) of the UCC (other than any Foreign
Subsidiary Voting Stock excluded from the definition of “Pledged Securities”),
(b) all “financial assets” as such term is defined Section 8.102(a)(9) of the
UCC, and (c) whether or not constituting “investment property” as so defined,
all Pledged Notes and all Pledged Securities.

“Issuers” means, collectively, each issuer of a Pledged Security.

“Lenders” has the meaning assigned to such term in the recitals hereto.

“Payment in Full” means the Commitments have expired or been terminated and the
principal of and interest on each Loan and all fees payable hereunder and all
other amounts payable under the Loan Documents shall have been indefeasibly paid
in full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed.

“Pledged Notes” means all promissory notes listed on Schedule 2, together with
all Intercompany Notes at any time issued to any Grantor and all other
promissory notes issued to or held by any Grantor.

“Pledged Securities” means: (a) the Equity Interests described or referred to in
Schedule 2, together with any other Equity Interests of any Person that may be
issued or granted to, or held by, any Grantor while this Agreement is in effect
and (b) (i) the certificates or instruments, if any, representing such Equity
Interests, (ii) all dividends (cash, stock or otherwise), cash, instruments,
rights to subscribe, purchase or sell and all other rights and property from
time to time received, receivable or otherwise distributed in respect of or in
exchange for any or all of such Equity Interests, (iii) all replacements,
additions to and substitutions for any of the property referred to in this
definition, including claims against third parties, (iv) the proceeds, interest,
profits and other income of or on any of the property referred to in this
definition and (v) all books and records relating to any of the property
referred to in this definition.

“Post-Default Rate” means the per annum rate of interest provided for in Section
3.02(c) of the Credit Agreement, but in no event to exceed the Highest Lawful
Rate.

“Primary Obligations” means, with respect to the Borrower, any Grantor, or any
Subsidiary of the Borrower that is not a Grantor, the collective reference to
any and all amounts owing or to be owing by such Person (a) to the
Administrative Agent, any Issuing Bank, any Lender or any other Person under any
Loan Document or (b) to any Secured Swap Provider under a Secured Swap Agreement
and all renewals, extensions and/or rearrangements of any of the foregoing, in
each case, whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or



3

--------------------------------------------------------------------------------

 

 

hereafter arising (including interest accruing after the maturity of the Loans
and LC Disbursements and interest accruing after the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, relating to the Borrower, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding).

“Qualified Keepwell Provider” means, in respect of any Swap Obligation, each
Grantor that, at the time the relevant guarantee (or grant of the relevant
security interest, as applicable) becomes effective with respect to such Swap
Obligation, has total assets exceeding $10,000,000 or otherwise constitutes an
“eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder and can cause another person to qualify as an
“eligible contract participant” with respect to such Swap Obligation at such
time by entering into a keepwell or guarantee pursuant to Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Secured Agreement” means the Credit Agreement, this Agreement, any other
Security Instrument, any Secured Swap Agreement, any other Loan Document and any
other instrument or agreement giving rise to Secured Obligations.

“Secured Obligations” means the collective reference to the Primary Obligations
and Guarantor Obligations; provided that “Secured Obligations” of any Person
shall not include any Excluded Swap Obligations of such Person.

“Secured Swap Agreement” means any Swap Agreement between the Parent, the
Borrower or any of its Subsidiaries and any Secured Swap Provider.

“Secured Swap Provider” means, with respect to any Swap Agreement, (a) a Lender
or an Affiliate of a Lender who is the counterparty to any such Swap Agreement
with the Parent, the Borrower or its Subsidiaries and (b) any Person who was a
Lender or an Affiliate of a Lender at the time when such Person entered into any
such Swap Agreement who is a counterparty to any such Swap Agreement with the
Parent, the Borrower or its Subsidiaries; provided that any such Secured Swap
Provider that ceases to be a Lender or an Affiliate of a Lender shall continue
to be a “Secured Swap Provider” for purposes of this Agreement to the extent
that such Secured Swap Provider entered into a Secured Swap Agreement with the
Parent, the Borrower or any of its Subsidiaries prior to the date hereof or at
the time such Secured Swap Provider was a Lender (or Affiliate of a Lender)
hereunder and such Secured Swap Agreement remains in effect and there are
remaining obligations under such Secured Swap Agreement (but excluding any
transactions, confirms, or trades entered into after such Person ceases to be a
Lender or an Affiliate of a Lender).

“Swap Obligation” means, with respect to any person, any obligation to pay or
perform under any Swap.

“UCC” means the Uniform Commercial Code as from time to time in effect in the
State of Texas; provided, however, that, in the event that, by reason of
mandatory provisions of law, any of the attachment, perfection or priority of
the Administrative Agent’s and the Guaranteed Creditors’ security interest in
any Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of Texas, the term “UCC” shall mean the
Uniform Commercial Code as in effect in such other jurisdiction for purposes of
the provisions hereof relating to such attachment, perfection, the effect
thereof or priority and for purposes of definitions related to such provisions.

Other Definitional Provisions; References

.  The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter
forms.  The words “include”,



4

--------------------------------------------------------------------------------

 

 

“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”.  The word “will” shall be construed to have the same meaning and
effect as the word “shall”.  Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented, restated or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth in the Loan Documents), (b) any reference herein to any law shall be
construed as referring to such law as amended, modified, codified or reenacted,
in whole or in part, and in effect from time to time, (c) any reference herein
to any Person shall be construed to include such Person’s successors and assigns
(subject to the restrictions contained in the Loan Documents), (d) the words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (e) with respect to the determination of any time period, the
word “from” means “from and including” and the word “to” and the word “through”
means “to and including” and (f) any reference herein to Articles, Sections,
Annexes, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Annexes, Exhibits and Schedules to, this Agreement.  The
permitted existence of any Liens permitted by Section 9.03 of the Credit
Agreement or any other Liens shall not be interpreted to expressly or impliedly
subordinate any Liens granted in favor of the Administrative Agent and the other
Guaranteed Creditors as there is no intention to subordinate the Liens granted
in favor of the Administrative Agent and the other Guaranteed Creditors.  No
provision of this Agreement or any other Loan Document shall be interpreted or
construed against any Person solely because such Person or its legal
representative drafted such provision. 

ARTICLE II
Guarantee

Guarantee

.

(a) Each of the Guarantors hereby, jointly and severally, unconditionally and
irrevocably, guarantees to the Administrative Agent, for the ratable benefit of
the Guaranteed Creditors and each of their respective successors, indorsees,
transferees and assigns, the prompt and complete payment and performance by the
Grantors and any other Person with Primary Obligations when due (whether at the
stated maturity, by acceleration or otherwise) of the Primary Obligations (other
than, with respect to any Guarantor, any Excluded Swap Obligations of such
Guarantor).  This is a guarantee of payment and performance when due and not of
collection, and the liability of each Guarantor is primary and not secondary.

(b) Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor (other than the
Borrower) hereunder and under the other Loan Documents shall in no event exceed
the amount which can be guaranteed by such Guarantor under applicable federal
and state laws relating to the insolvency of debtors (after giving effect to the
right of contribution established in Section 2.2).

(c) Each Guarantor agrees that the Primary Obligations may at any time and from
time to time exceed the amount of the liability of such Guarantor hereunder
without impairing the guarantee contained in this Article II or affecting the
rights and remedies of the Administrative Agent or any Guaranteed Creditor
hereunder.

(d) Each Guarantor agrees that if the maturity of any of the Primary Obligations
is accelerated by bankruptcy or otherwise, such maturity shall also be deemed
accelerated for the purpose of this guarantee without demand or notice to such
Guarantor.  The guarantee contained in this Article II 



5

--------------------------------------------------------------------------------

 

 

shall remain in full force and effect until Payment in Full, notwithstanding
that from time to time during the term of the Credit Agreement no Primary
Obligations may be outstanding.

(e) No payment made by the Borrower, any other Person with Primary Obligations,
any of the Guarantors, any other guarantor or any other Person or received or
collected by the Administrative Agent or any other Guaranteed Creditor from the
Borrower, any other Person with Primary Obligations, any of the Guarantors any
other guarantor or any other Person by virtue of any action or proceeding or any
set-off or appropriation or application at any time or from time to time in
reduction of or in payment of any Primary Obligations shall be deemed to modify,
reduce, release or otherwise affect the liability of any Guarantor hereunder
which shall, notwithstanding any such payment (other than any payment made by
such Guarantor in respect of any Primary Obligations or any payment received or
collected from such Guarantor in respect of any Primary Obligations), remain
liable for the Primary Obligations up to the maximum liability of such Guarantor
hereunder until Payment in Full.

Right of Contribution

.  Each Guarantor hereby agrees that to the extent that a Guarantor shall have
paid more than its proportionate share of any payment made hereunder, such
Guarantor shall be entitled to seek and receive contribution from and against
any other Guarantor hereunder which has not paid its proportionate share of such
payment.  Each Guarantor’s right of contribution shall be subject to the terms
and conditions of Section 4.02.  The provisions of this Section 2.02 shall in no
respect limit the obligations and liabilities of any Guarantor to the
Administrative Agent and the Lenders, and each Guarantor shall remain liable to
the Administrative Agent and the Lenders for the full amount guaranteed by such
Guarantor hereunder.

Payments

.  Each Guarantor hereby agrees and guarantees that payments hereunder will be
paid to the Administrative Agent without set-off or counterclaim in dollars that
constitute immediately available funds at the principal office of the
Administrative Agent specified pursuant to the Credit Agreement.

Guarantee Absolute and Unconditional

.  Each Guarantor waives any and all notice of the creation, renewal, extension
or accrual of any of the Primary Obligations and notice of or proof of reliance
by the Administrative Agent or any Guaranteed Creditor upon the guarantee
contained in this Article II or acceptance of the guarantee contained in this
Article II; the Primary Obligations, and any of them, shall conclusively be
deemed to have been created, contracted or incurred, or renewed, extended,
amended or waived, in reliance upon the guarantee contained in this Article II;
and all dealings between the Grantors, on the one hand, and the Administrative
Agent and the Guaranteed Creditors, on the other hand, likewise shall be
conclusively presumed to have been had or consummated in reliance upon the
guarantee contained in this Article II.  Each Guarantor waives diligence,
presentment, protest, demand for payment and notice of default or nonpayment to
or upon the Borrower, any other Person with Primary Obligations or any of the
Guarantors with respect to the Primary Obligations.  Each Guarantor understands
and agrees that the guarantee contained in this Article II shall be construed as
a continuing, absolute and unconditional guarantee of payment without regard to
(a) the validity or enforceability of the Credit Agreement or any other Loan
Document, any of the Primary Obligations or any other collateral security
therefor or guarantee or right of offset with respect thereto at any time or
from time to time held by the Administrative Agent or any Guaranteed Creditor,
(b) any defense, set-off or counterclaim (other than a defense of payment or
performance) which may at any time be available to or be asserted by the
Borrower, any other Grantor or any other Person against the Administrative Agent
or any Guaranteed Creditor, or (c) any other circumstance whatsoever (with or
without notice to or knowledge of the Borrower, any other Person with Primary
Obligations or such Guarantor) which constitutes, or might be construed to
constitute, an equitable or legal discharge of the Grantors or the other
Subsidiaries for the Primary Obligations, or of such Guarantor under the
guarantee contained in this Article II, in bankruptcy or in any other
instance.  When making any demand hereunder or otherwise pursuing its rights and



6

--------------------------------------------------------------------------------

 

 

remedies hereunder against any Guarantor, the Administrative Agent or any
Guaranteed Creditor may, but shall be under no obligation to, make a similar
demand on or otherwise pursue such rights and remedies as it may have against
the Borrower, any other Person with Primary Obligations, any other Guarantor or
any other Person or against any collateral security or guarantee for the Primary
Obligations or any right of offset with respect thereto, and any failure by the
Administrative Agent or any Guaranteed Creditor to make any such demand, to
pursue such other rights or remedies or to collect any payments from the
Borrower, any other Person with Primary Obligations, any other Guarantor or any
other Person or to realize upon any such collateral security or guarantee or to
exercise any such right of offset, or any release of the Borrower, any other
Grantor with Primary Obligations, any other Guarantor or any other Person or any
such collateral security, guarantee or right of offset, shall not relieve any
Guarantor of any obligation or liability hereunder, and shall not impair or
affect the rights and remedies, whether express, implied or available as a
matter of law, of the Administrative Agent or any Guaranteed Creditor against
any Guarantor.  For the purposes hereof “demand” shall include the commencement
and continuance of any legal proceedings.

Reinstatement

.  The obligations of each Grantor under this Agreement (including, with respect
to the guarantee contained in Article II and the provision of collateral herein)
shall continue to be effective, or be reinstated, as the case may be, if at any
time payment, or any part thereof, of any of the Primary Obligations is
rescinded or must otherwise be restored or returned by the Administrative Agent
or any other Guaranteed Creditor upon the insolvency, bankruptcy, dissolution,
liquidation or reorganization of any Grantor, or upon or as a result of the
appointment of a receiver, intervenor or conservator of, or trustee or similar
officer for, the Borrower or any Grantor or any substantial part of its
property, or otherwise, all as though such payments had not been made.

Keepwell

.  Each Qualified Keepwell Provider hereby jointly and severally absolutely,
unconditionally, and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each other Grantor to honor all of
its obligations under this Agreement in respect of any Swap Agreements
(provided,  however, that each Qualified Keepwell Provider shall only be liable
under this Section 2.06 for the maximum amount of such liability that can be
hereby incurred without rendering its obligations under this Section 2.06, or
otherwise under this Agreement, voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater
amount).  The obligations of each Qualified Keepwell Provider under this Section
2.06 shall remain in full force and effect until Payment in Full.  Each
Qualified Keepwell Provider intends that this Section 2.06 constitute, and this
Section 2.06 shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each other Grantor for all purposes of Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.

ARTICLE III
Grant of Security Interest

Grant of Security Interest

. 

(a)Each Grantor hereby pledges, assigns and transfers to the Administrative
Agent and grants to the Administrative Agent, for the ratable benefit of the
Guaranteed Creditors, a security interest in all of the following property now
owned or at any time hereafter acquired by such Grantor or in which such Grantor
now has or at any time in the future may acquire any right, title or interest
and whether now existing or hereafter coming into existence (collectively, the
“Collateral”), as collateral security for the prompt and complete payment and
performance when due (whether at the stated maturity, by acceleration or
otherwise) of the Secured Obligations:

(1)all Accounts;





7

--------------------------------------------------------------------------------

 

 

(2)all Chattel Paper (whether Tangible Chattel Paper or Electronic Chattel
Paper);

(3)all Commercial Tort Claims;

(4)all Deposit Accounts (other than Excluded Accounts), all Commodity Accounts
and all Securities Accounts;

(5)all Documents (other than title documents with respect to motor vehicles and
other assets subject to certificates of title);

(6)all General Intangibles (including rights in and under any Swap Agreements);

(7)all Goods (including all Inventory and all Equipment);

(8)all Instruments;

(9)all Investment Property;

(10)all Letter-of-Credit Rights (whether or not the letter of credit is
evidenced by a writing);

(11)all Pledged Securities and all Pledged Notes;

(12)all Supporting Obligations;

(13)all Intellectual Property;

(14)all books and records pertaining to the Collateral;

(15)to the extent not otherwise included, any other property insofar as it
consists of personal property of any kind or character defined in and subject to
the UCC; and

(16)to the extent not otherwise included, all Proceeds and products of any and
all of the foregoing and all collateral security, income, royalties and other
payments now or hereafter due and payable with respect to, and guarantees and
supporting obligations relating to, any and all of the Collateral and, to the
extent not otherwise included, all payments of insurance (whether or not the
Administrative Agent is the loss payee thereof), or any indemnity, warranty or
guaranty, payable by reason of loss or damage to or otherwise with respect to
any of the foregoing Collateral, all other claims, including all cash,
guarantees and other Supporting Obligations given with respect to any of the
foregoing.

(b)Notwithstanding anything herein to the contrary, in no event shall the
security interest granted in Section 3.01(a) attach to:

(i)any Excluded Asset;

(ii)any Excluded Account;

(iii)any lease, license, contract, property rights or agreement to which a
Grantor is a party or any of its rights or interests thereunder if and for so
long as the grant of such security interest would constitute or result in the
abandonment, termination pursuant to the terms of, or a breach or default under,
any such lease, license, contract, property rights or agreement (other than to
the extent that any such term would be rendered ineffective pursuant to Sections
9.406, 9.407, 9.408 or 9.409 of the UCC (or



8

--------------------------------------------------------------------------------

 

 

any successor provision or provisions) of any relevant jurisdiction or any other
applicable law (including any debtor relief law) or principles of equity);
provided,  however, that such security interest shall attach immediately at such
time as the condition causing such abandonment, invalidation or unenforceability
shall be remedied and to the extent severable, shall attach immediately to any
portion of such lease, license, contract, property rights or agreement that does
not result in any of the consequences specified above.  So long as any property
of a Grantor is excluded from the security interest granted in Section 3.01(a)
pursuant to the immediately preceding sentence, such property shall be excluded
from the term “Collateral” for all purposes hereunder; or

(iv)any Building (as defined in the applicable Flood Insurance Regulation) or
Manufactured (Mobile) Home (as defined in the applicable Flood Insurance
Regulation) (as used herein, “Flood Insurance Regulations” shall mean (A) the
National Flood Insurance Act of 1968 as now or hereafter in effect or any
successor statute thereto, (B) the Flood Disaster Protection Act of 1973 as now
or hereafter in effect or any successor statue thereto, (C) the National Flood
Insurance Reform Act of 1994 (amending 42 USC 4001, et seq.), as the same may be
amended or recodified from time to time, (D) the Flood Insurance Reform Act of
2004, and (E) the Biggert-Waters Flood Reform Act of 2012, and any regulations
promulgated thereunder).

Transfer of Pledged Securities

.  All certificates and instruments representing or evidencing the Pledged
Securities shall be delivered to and held pursuant hereto by the Administrative
Agent or a Person designated by the Administrative Agent and, in the case of an
instrument or certificate in registered form, shall be duly indorsed to the
Administrative Agent or in blank by an effective indorsement (whether on the
certificate or instrument or on a separate writing), and accompanied by any
required transfer tax stamps to effect the pledge of the Pledged Securities to
the Administrative Agent.  Each Grantor shall take all such further action as
necessary or as may be reasonably requested by the Administrative Agent, to
permit the Administrative Agent to be a “protected purchaser” to the extent of
its security interest as provided in Section 8.303 of the UCC (if the
Administrative Agent otherwise qualifies as a protected purchaser).

Grantors Remain Liable under Accounts, Chattel Paper and Payment Intangibles

.  Notwithstanding anything herein to the contrary, each Grantor shall remain
liable under each of the Accounts, Chattel Paper and Payment Intangibles to
observe and perform all the conditions and obligations to be observed and
performed by it thereunder, all in accordance with the terms of any agreement
giving rise to each such Account, Chattel Paper or Payment Intangible.  Neither
the Administrative Agent nor any other Guaranteed Creditor shall have any
obligation or liability under any Account, Chattel Paper or Payment Intangible
(or any agreement giving rise thereto) by reason of or arising out of this
Agreement or the receipt by the Administrative Agent or any such other
Guaranteed Creditor of any payment relating to such Account, Chattel Paper or
Payment Intangible, pursuant hereto, nor shall the Administrative Agent or any
other Guaranteed Creditor be obligated in any manner to perform any of the
obligations of any Grantor under or pursuant to any Account, Chattel Paper or
Payment Intangible (or any agreement giving rise thereto), to make any payment,
to make any inquiry as to the nature or the sufficiency of any payment received
by it or as to the sufficiency of any performance by any party under any
Account, Chattel Paper or Payment Intangible (or any agreement giving rise
thereto), to present or file any claim, to take any action to enforce any
performance or to collect the payment of any amounts which may have been
assigned to it or to which it may be entitled at any time or times.

Pledged Securities

.  The granting of the foregoing security interest does not make the
Administrative Agent or any Guaranteed Creditor a successor to Grantor as a
partner or member in any Issuer that is a partnership, limited partnership or
limited liability company, as applicable, and neither the Administrative Agent,
any Guaranteed Creditor, nor any of their respective successors or assigns



9

--------------------------------------------------------------------------------

 

 

hereunder shall be deemed to have become a partner or member in any Issuer, as
applicable, by accepting this Agreement or exercising any right granted herein
unless and until such time, if any, when any such Person expressly becomes a
partner or member in any Issuer, as applicable, and complies with any applicable
transfer provisions set forth in the charter or organizational documents
relating to an applicable Pledged Security after a foreclosure thereon.

ARTICLE IV
Acknowledgments, Waivers and Consents

Acknowledgments, Waivers and Consents

. 

(a) The Borrower is a member of an affiliated group of companies that includes
each Guarantor. Each Guarantor acknowledges and agrees that the Borrower and the
Guarantors are engaged in related business, and each Guarantor derives
substantial direct and indirect benefit from the extensions of credit made under
the Credit Agreement and from the Borrower and the other applicable Subsidiaries
of the Borrower (including the Guarantors) entering into the other Secured
Agreements.

(b) Each Grantor acknowledges and agrees that the obligations undertaken by it
under this Agreement involve the guarantee of, and the provision of collateral
security for, the Secured Obligations, which obligations consist, in part, of
the obligations of Persons other than such Grantor and that such Grantor’s
guarantee and provision of collateral security for the Secured Obligations are
absolute, irrevocable and unconditional under any and all circumstances.  In
full recognition and furtherance of the foregoing, each Grantor understands and
agrees, to the fullest extent permitted under applicable law and except as may
otherwise be expressly and specifically provided in the Loan Documents, that
each Grantor shall remain obligated hereunder (including, with respect to the
guarantee made by such Grantor hereby and the collateral security provided by
such Grantor herein) and the enforceability and effectiveness of this Agreement
and the liability of such Grantor, and the rights, remedies, powers and
privileges of the Administrative Agent and the other Guaranteed Creditors under
this Agreement and the other Loan Documents shall not be affected, limited,
reduced, discharged or terminated in any way: 

(i) notwithstanding that, without any reservation of rights against any Grantor
and without notice to or further assent by any Grantor, (A) any demand for
payment of any of the Secured Obligations made by the Administrative Agent or
any other Guaranteed Creditor may be rescinded by the Administrative Agent or
such other Guaranteed Creditor and any of the Secured Obligations continued; (B)
the Secured Obligations, the liability of any other Person upon or for any part
thereof or any collateral security or guarantee therefor or right of offset with
respect thereto, may, from time to time, in whole or in part, be renewed,
extended, amended, modified, accelerated, compromised, waived, surrendered or
released by, or any indulgence or forbearance in respect thereof granted by, the
Administrative Agent or any other Guaranteed Creditor; (C) the Secured
Agreements and any other documents executed and delivered in connection
therewith may be amended, modified, supplemented or terminated, in whole or in
part, as the Administrative Agent (or the Required Lenders, the Majority
Lenders, all Lenders or other requisite Guaranteed Creditors, as the case may
be) may deem advisable from time to time; (D) any Grantor or any other Person
may from time to time accept or enter into new or additional agreements,
security documents, guarantees or other instruments in addition to, in exchange
for or relative to, any Secured Agreement, all or any part of the Secured
Obligations or any Collateral now or in the future serving as security for the
Secured Obligations; (E) any collateral security, guarantee or right of offset
at any time held by the Administrative Agent or any other Guaranteed Creditor
for the payment of the Secured Obligations may be sold, exchanged, waived,
surrendered or released; and (F) any other event shall occur which constitutes a
defense or release of sureties generally; and



10

--------------------------------------------------------------------------------

 

 

(ii) without regard to, and each Grantor hereby expressly waives to the fullest
extent permitted by law any defense now or in the future arising by reason of,
(A) the illegality, invalidity or unenforceability of the Credit Agreement, any
other Secured Agreement, any of the Secured Obligations or any other collateral
security therefor or guarantee or right of offset with respect thereto at any
time or from time to time held by the Administrative Agent or any other
Guaranteed Creditor; (B) any defense, set-off or counterclaim (other than a
defense of payment or performance) which may at any time be available to or be
asserted by any Grantor or any other Person against the Administrative Agent or
any other Guaranteed Creditor; (C) the insolvency, bankruptcy arrangement,
reorganization, adjustment, composition, liquidation, disability, dissolution or
lack of power of any Grantor or any other Person at any time liable for the
payment of all or part of the Secured Obligations or the failure of the
Administrative Agent or any other Guaranteed Creditor to file or enforce a claim
in bankruptcy or other proceeding with respect to any Person; or any sale, lease
or transfer of any or all of the assets of any Grantor, or any changes in the
shareholders of any Grantor; (D) the fact that any Collateral or Lien
contemplated or intended to be given, created or granted as security for the
repayment of the Secured Obligations shall not be properly perfected or created,
or shall prove to be unenforceable or subordinate to any other Lien, it being
recognized and agreed by each of the Grantors that it is not entering into this
Agreement in reliance on, or in contemplation of the benefits of, the validity,
enforceability, collectability or value of any of the Collateral for the Secured
Obligations; (E) any failure of the Administrative Agent or any other Guaranteed
Creditor to marshal assets in favor of any Grantor or any other Person, to
exhaust any collateral for all or any part of the Secured Obligations, to pursue
or exhaust any right, remedy, power or privilege it may have against any Grantor
or any other Person or to take any action whatsoever to mitigate or reduce any
Grantor’s liability under this Agreement or any other Secured Agreement; (F) any
law which provides that the obligation of a surety or guarantor must neither be
larger in amount nor in other respects more burdensome than that of the
principal or which reduces a surety’s or guarantor’s obligation in proportion to
the principal obligation; (G) the possibility that the Secured Obligations may
at any time and from time to time exceed the aggregate liability of such Grantor
under this Agreement; or (H) any other circumstance or act whatsoever, including
any act or omission of the type described in Section 4.01(b)(i) (with or without
notice to or knowledge of any Grantor), which constitutes, or might be construed
to constitute, an equitable or legal discharge or defense of the Borrower for
the Secured Obligations, or of such Grantor under the guarantee contained in
Article II or with respect to the collateral security provided by such Grantor
herein, or which might be available to a surety or guarantor, in bankruptcy or
in any other instance.

(c) Each Grantor hereby waives to the extent permitted by law:  (i) except as
expressly provided otherwise in any Loan Document, all notices to such Grantor,
or to any other Person, including but not limited to, notices of the acceptance
of this Agreement, the guarantee contained in Article II or the provision of
collateral security provided herein, or the creation, renewal, extension,
modification, accrual of any Secured Obligations, or notice of or proof of
reliance by the Administrative Agent or any other Guaranteed Creditor upon the
guarantee contained in Article II or upon the collateral security provided
herein, or of default in the payment or performance of any of the Secured
Obligations owed to the Administrative Agent or any other Guaranteed Creditor
and enforcement of any right or remedy with respect thereto; or notice of any
other matters relating thereto; the Secured Obligations, and any of them, shall
conclusively be deemed to have been created, contracted or incurred, or renewed,
extended, amended or waived, in reliance upon the guarantee contained in Article
II and the collateral security provided herein and no notice of creation of the
Secured Obligations or any extension of credit already or hereafter contracted
by or extended to the Borrower need be given to any Grantor; and all dealings
between the Borrower and any of the Grantors, on the one hand, and the
Administrative Agent and the other Guaranteed Creditors, on the other hand,
likewise shall be conclusively presumed to have been had or consummated in
reliance upon the guarantee contained in Article II and on the collateral
security provided in this Agreement; (ii) diligence and demand of payment,
presentment, protest, dishonor and notice of dishonor; (iii) any statute of
limitations affecting any Grantor’s liability hereunder or the



11

--------------------------------------------------------------------------------

 

 

enforcement thereof; (iv) all rights of revocation with respect to the Secured
Obligations, the guarantee contained in Article II and the provision of
collateral security herein; and (v) all principles or provisions of law which
conflict with the terms of this Agreement and which can, as a matter of law, be
waived.

(d) When making any demand hereunder or otherwise pursuing its rights and
remedies hereunder against any Grantor, the Administrative Agent or any other
Guaranteed Creditor may, but shall be under no obligation to, join or make a
similar demand on or otherwise pursue or exhaust such rights and remedies as it
may have against the Borrower, any other Grantor or any other Person or against
any collateral security or guarantee for the Secured Obligations or any right of
offset with respect thereto, and any failure by the Administrative Agent or any
other Guaranteed Creditor to make any such demand, to pursue such other rights
or remedies or to collect any payments from the Borrower, any other Grantor or
any other Person or to realize upon any such collateral security or guarantee or
to exercise any such right of offset, or any release of the Borrower, any
Grantor or any other Person or any such collateral security, guarantee or right
of offset, shall not relieve any Grantor of any obligation or liability
hereunder, and shall not impair or affect the rights and remedies, whether
express, implied or available as a matter of law, of the Administrative Agent or
any other Guaranteed Creditor against any Grantor.  For the purposes hereof
“demand” shall include the commencement and continuance of any legal
proceedings.  Neither the Administrative Agent nor any other Guaranteed Creditor
shall have any obligation to protect, secure, perfect or insure any Lien at any
time held by it as security for the Secured Obligations or for the guarantee
contained in Article II or any property subject thereto.

No Subrogation, Contribution or Reimbursement

.  Notwithstanding any payment made by any Guarantor hereunder or any set-off or
application of funds of any Guarantor by the Administrative Agent or any other
Guaranteed Creditor, no Guarantor shall be entitled to be subrogated to any of
the rights of the Administrative Agent or any other Guaranteed Creditor against
the Borrower or any other Guarantor or any collateral security or guarantee or
right of offset held by the Administrative Agent or any other Guaranteed
Creditor for the payment of the Secured Obligations, nor shall any Guarantor
seek or be entitled to seek any indemnity, exoneration, participation,
contribution or reimbursement from the Borrower or any other Guarantor in
respect of payments made by such Guarantor hereunder, and each Guarantor hereby
expressly waives, releases, and agrees not to exercise all such rights of
subrogation, reimbursement, indemnity and contribution, in each case, until
Payment in Full.  Each Guarantor further agrees that to the extent that such
waiver and release set forth herein is found by a court of competent
jurisdiction to be void or voidable for any reason, any rights of subrogation,
reimbursement, indemnity and contribution such Guarantor may have against the
Borrower, any other Guarantor or against any collateral or security or guarantee
or right of offset held by the Administrative Agent or any other Guaranteed
Creditor shall be junior and subordinate to any rights the Administrative Agent
and the other Guaranteed Creditors may have against the Borrower and such
Guarantor and to all right, title and interest the Administrative Agent and the
other Guaranteed Creditors may have in any collateral or security or guarantee
or right of offset.  The Administrative Agent, for the benefit of the Guaranteed
Creditors, may, to the extent it has the right to do so in accordance with the
terms and conditions of the Credit Agreement and the other Loan Documents, use,
sell or dispose of any item of Collateral or security as it sees fit without
regard to any subrogation rights any Guarantor may have, and upon any
disposition or sale, any rights of subrogation any Guarantor may have shall
terminate.

ARTICLE V
Representations and Warranties

Each Grantor hereby represents and warrants to the Administrative Agent and each
other Guaranteed Creditor that:



12

--------------------------------------------------------------------------------

 

 

Representations in Credit Agreement

.  The representations and warranties set forth in Article VII of the Credit
Agreement as they relate to such Grantor or to the Loan Documents to which such
Grantor is a party are true and correct in all material respects (unless already
qualified by materiality in which case such applicable representation and
warranty shall be true and correct); provided that each reference in each such
representation and warranty to the Borrower’s knowledge shall, for the purposes
of this Section 5.01, be deemed to be a reference to such Grantor’s knowledge.

Title; No Other Liens

.  Except for the security interest granted to the Administrative Agent for the
ratable benefit of the Guaranteed Creditors pursuant to this Agreement and Liens
permitted by Section 9.03 of the Credit Agreement, such Grantor is the legal and
beneficial owner of its respective items of the Collateral free and clear of any
and all Liens.  No financing statement or other public notice with respect to
all or any part of the Collateral is on file or of record in any public office,
except such as have been filed in favor of the Administrative Agent, for the
ratable benefit of the Guaranteed Creditors, pursuant to this Agreement, the
Security Instruments or as are filed to secure Liens permitted by Section 9.03
of the Credit Agreement.

Perfected First Priority Liens

.  The security interests granted pursuant to this Agreement (a) upon completion
of the filings and other actions specified on Schedule 3 (which, in the case of
all filings and other documents referred to on said Schedule, have been
delivered to the Administrative Agent in completed and, if required, duly
executed form) will constitute valid perfected security interests in all of the
Collateral in which a security interest may be perfected by the actions
specified on Schedule 3, in favor of the Administrative Agent for the ratable
benefit of the Guaranteed Creditors, as collateral security for such Grantor’s
obligations, enforceable in accordance with the terms hereof against all
creditors of such Grantor and any Persons purporting to purchase any Collateral
from such Grantor and (b) are prior to all other Liens on the Collateral except
for Liens permitted by clauses (b), to the extent constituting a prior Lien, or
(c) of Section 9.03 of the Credit Agreement.

Legal Name, Organizational Status, Chief Executive Office

.  On the date hereof, the correct legal name of such Grantor as it appears in
its respective certificate of incorporation or any other organizational
document, such Grantor’s jurisdiction of organization, organizational number and
the location of such Grantor’s chief executive office or sole place of business
are, in each case, specified on Schedule 4.  Except as set forth in Schedule 4,
no Grantor has changed its jurisdiction of organization at any time during the
past four months.

Prior Names and Addresses

.  Schedule 5 correctly sets forth, as of the date hereof, (a) a list of all
other names used by each Grantor, or any other business or organization to which
each Grantor became the successor by merger, consolidation, acquisition, change
in form, nature or jurisdiction of organization or otherwise, and on any filings
with the Internal Revenue Service at any time within the five (5) years
preceding the date hereof and (b) the chief executive office of such Grantor
over the last five (5) years (if different from that which is set forth in
Section 5.04 above).

Investment Property

. 

(a) The shares (or such other interests) of Pledged Securities pledged by such
Grantor hereunder constitute all the issued and outstanding shares (or such
other interests) of all classes of the capital stock or other Equity Interests
of each Issuer owned by such Grantor (or, in the case of Foreign Subsidiary
Voting Stock, 65% of the outstanding Foreign Subsidiary Voting Stock of each
relevant Issuer).  All the shares (or such other interests) of the Pledged
Securities have been duly and validly issued and are fully paid and
nonassessable.



13

--------------------------------------------------------------------------------

 

 

(b) To the knowledge of the applicable Grantor, each Intercompany Note and
Pledged Note constitutes the legal, valid and binding obligation of the obligor
with respect thereto, in each case, enforceable in accordance with its terms
(subject to the effects of bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar laws relating to or affecting
creditors’ rights generally, general equitable principles (whether considered in
a proceeding in equity or at law) and an implied covenant of good faith and fair
dealing).

(c) Such Grantor is the record and beneficial owner of, and has good and
marketable title to, the Investment Property pledged by it hereunder, free of
any and all Liens except Liens permitted by Section 9.03 of the Credit Agreement
or options in favor of, or claims of, any other Person, except the security
interest created by this Agreement.  Except as set forth on Schedule 2, no
Investment Property is certificated or is a security under Section 8.103 of the
UCC as of the date hereof.

Goods

.  No portion of the Collateral constituting Goods (other than Oil and Gas
Properties) with an aggregate value in excess of $2,000,000 is in the possession
of a bailee that has issued a negotiable or non-negotiable document covering
such Collateral.

Instruments and Chattel Paper

.  As of the date hereof, such Grantor has delivered to the Administrative Agent
all Collateral constituting Instruments and Chattel Paper existing on such
date.  If any amount payable under or in connection with any of the Collateral
shall be or become evidenced by any Instrument or Chattel Paper, such Instrument
or Chattel Paper shall be promptly delivered to the Administrative Agent, duly
indorsed in a manner satisfactory to the Administrative Agent, to be held as
Collateral pursuant to this Agreement; provided that no such Instrument or
Chattel Paper shall be required to be delivered to the Administrative Agent so
long as the aggregate amount payable evidenced by all such undelivered
Instruments or Chattel Papers does not exceed $2,000,000.

Truth of Information; Accounts

.  All information with respect to the Collateral set forth in any schedule,
certificate or other writing at any time heretofore or hereafter furnished by
such Grantor to the Administrative Agent or any other Guaranteed Creditor, and
all other written information heretofore or hereafter furnished by such Grantor
to the Administrative Agent or any other Guaranteed Creditor is and will be true
and correct in all material respects as of the date furnished.  The place where
each Grantor keeps its records concerning the Accounts, Chattel Paper and
Payment Intangibles is at the location specified on Schedule 5.

Governmental Obligors

.  Except as disclosed in writing to the Administrative Agent by any Grantor
from time to time and to the extent the aggregate amount owed at any time does
exceed $2,000,000 with respect to all such disclosed Account Debtors,  none of
the material Account Debtors on such Grantor’s Accounts, Chattel Paper or
Payment Intangibles is a Governmental Authority.

Commercial Tort Claims

.  As of the date hereof, no Grantor has rights in any Commercial Tort Claim
with potential value in excess of $2,000,000.

ARTICLE VI
Covenants

Each Grantor covenants and agrees with the Administrative Agent and the other
Guaranteed Creditors that, from and after the date of this Agreement until
Payment in Full:

Covenants in Credit Agreement

.  Such Grantor shall perform and observe all covenants applicable to it in the
Credit Agreement or the other Loan Documents.



14

--------------------------------------------------------------------------------

 

 

Maintenance of Perfected Security Interest; Further Documentation

.

(a)  Such Grantor shall maintain the security interest created by this Agreement
as a first priority Lien upon the Collateral (subject to Liens permitted by, to
the extent constituting a prior Lien, Section 9.03(b) and 9.03(c) of the Credit
Agreement).  Such Grantor will not create or suffer to be created or permit to
exist any Lien, security interest or charge prior or junior to or on a parity
with the Lien created by this Agreement upon the Collateral or any part thereof
other than Liens permitted by Section 9.03 of the Credit Agreement.  Such
Grantor will warrant and defend the title to the Collateral against the claims
and demands of all other Persons whomsoever (other than Liens permitted by
Section 9.03 of the Credit Agreement) and will maintain and preserve the Lien
created hereby (and the priority specified herein) until Payment in Full.  If
(i) an adverse claim be made against any part of the Collateral other than Liens
permitted by Section 9.03 of the Credit Agreement or (ii) any Person, including
the holder of a Lien permitted by Section 9.03 of the Credit Agreement (other
than permitted Liens that have priority by operation of law over the Liens
created hereby or Liens permitted by Section 9.03(b), to the extent constituting
a prior Lien, or 9.03(c) of the Credit Agreement), shall challenge the priority
or validity of the Liens created by this Agreement, then such Grantor agrees to
promptly defend against such adverse claim, take appropriate action to remove
such cloud or subordinate such Liens permitted by Section 9.03 of the Credit
Agreement (other than permitted Liens that have priority by operation of law
over the Liens created hereby or Liens permitted by Section 9.03(b), to the
extent constituting a prior Lien, or 9.03(c) of the Credit Agreement), in each
case, at such Grantor’s sole cost and expense.  Such Grantor further agrees that
the Administrative Agent may take such other action as they deem advisable to
protect and preserve their interests in the Collateral, and in such event such
Grantor will indemnify the Administrative Agent against any and all reasonable
and documented out of pocket costs, attorneys’ fees and other expenses which it
may incur in defending against any such adverse claim.

(b) Such Grantor will furnish to the Administrative Agent from time to time
statements and schedules further identifying and describing the assets and
property of such Grantor and such other reports in connection therewith as the
Administrative Agent may reasonably request, all in reasonable detail.

(c) At any time and from time to time, upon the reasonable written request of
the Administrative Agent, and at the sole expense of such Grantor, such Grantor
will promptly and duly give, execute, deliver, indorse, file or record any and
all financing statements, continuation statements, amendments, notices
(including notifications to financial institutions and any other Person),
contracts, agreements, assignments, certificates, stock powers or other
instruments, obtain any and all governmental approvals and consents and take or
cause to be taken any and all steps or acts that may be necessary or as the
Administrative Agent may reasonably request to create, perfect, establish at
least the priority described in Section 5.03 of, or to preserve the validity,
perfection or priority of, the Liens granted by this Agreement or to enable the
Administrative Agent or any other Guaranteed Creditor to enforce its rights,
remedies, powers and privileges under this Agreement with respect to such Liens
or to otherwise obtain or preserve the full benefits of this Agreement and the
rights, powers and privileges herein granted. It is understood that, with
respect to motor vehicles and other similar assets subject to certificates of
title, the Administrative Agent shall not request its security interest therein
to be perfected by means other than filing a financing statement.

(d) Without limiting the obligations of the Grantors under Section 6.02(c), but
subject to Section 9.20 of the Credit Agreement, at any time and from time to
time upon the written request of the Administrative Agent such Grantor shall
take or cause to be taken all actions (other than any actions required to be
taken by the Administrative Agent or any Lender) reasonably requested by the
Administrative Agent to cause the Administrative Agent to (i) have “control”
(within the meaning of Sections §8.106, 9.104, 9.105, 9.106, and 9.107 of the
UCC) over any Collateral constituting Deposit



15

--------------------------------------------------------------------------------

 

 

Accounts, Commodity Accounts, Securities Accounts, Electronic Chattel Paper,
Investment Property (including certificated Pledged Securities), or
Letter-of-Credit Rights, including executing and delivering any agreements, in
form and substance reasonably satisfactory to the Administrative Agent, with
securities intermediaries, issuers or other Persons in order to establish
“control”, and each Grantor shall promptly notify the Administrative Agent of
such Grantor’s acquisition of any such Collateral, and (ii) be a “protected
purchaser” (as defined in Section 8.303 of the UCC). 

(e) This Section 6.02 and the obligations imposed on each Grantor hereof shall
be interpreted as broadly as possible in favor of the Administrative Agent and
the other Guaranteed Creditors in order to effectuate the purpose and intent of
this Agreement.

Maintenance of Records

.  Such Grantor will keep and maintain at its own cost and expense complete
records of the Collateral, including a record of all payments received and all
credits granted with respect to the Accounts.  Such Grantor shall provide access
to any such books and records to the Administrative Agent or to its
representatives during normal business hours at the written request of the
Administrative Agent (made upon prior notice) and shall provide such clerical
and other assistance as may be reasonably requested with regard thereto. 

Further Identification of Collateral

.  Such Grantor will furnish to the Administrative Agent from time to time, at
such Grantor’s sole cost and expense, statements and schedules further
identifying and describing the Collateral and such other reports in connection
with the Collateral as the Administrative Agent may reasonably request, all in
reasonable detail, including without limitation requests pursuant to Section
8.11(a) of the Credit Agreement.

Investment Property

.

(f) If such Grantor shall become entitled to receive or shall receive any stock
certificate or other instrument (including any certificate or instrument
representing a dividend or a distribution in connection with any
reclassification, increase or reduction of capital or any certificate or
instrument issued in connection with any reorganization), option or rights in
respect of the capital stock or other Equity Interests of any Issuer, whether in
addition to, in substitution of, as a conversion of, or in exchange for, any
shares (or such other interests) of the Pledged Securities, or otherwise in
respect thereof, such Grantor shall accept the same as the agent of the
Administrative Agent, hold the same in trust for the Administrative Agent and
deliver the same forthwith to the Administrative Agent in the exact form
received, duly indorsed by such Grantor to the Administrative Agent, if
required, together with an undated stock power or other equivalent instrument of
transfer acceptable to the Administrative Agent covering such certificate or
instrument duly executed in blank by such Grantor, to be held by the
Administrative Agent, subject to the terms hereof, as additional collateral
security for the Secured Obligations. Upon the occurrence and during the
continuance of an Event of Default, (i) any sums paid upon or in respect of any
Investment Property upon the liquidation or dissolution of any Issuer shall be
paid over to the Administrative Agent to be held, at the Administrative Agent’s
option, either by it hereunder as additional Collateral for the Secured
Obligations or applied to the Secured Obligations as provided in Section 7.04,
and (ii) in case any distribution of capital shall be made on or in respect of
any Investment Property or any property shall be distributed upon or with
respect to any Investment Property pursuant to the recapitalization or
reclassification of the capital of any Issuer or pursuant to the reorganization
thereof, the property so distributed shall, unless otherwise subject to a
perfected security interest in favor of the Administrative Agent for the ratable
benefit of the Guaranteed Creditors, be delivered to the Administrative Agent to
be held, at the Administrative Agent’s option, either by it hereunder as
additional Collateral for the Secured Obligations or applied to the Secured
Obligations as provided in Section 7.04.  Upon the occurrence and during the
continuance of an Event of Default, if any sums of money or property so paid or
distributed in respect of any Investment Property shall be received



16

--------------------------------------------------------------------------------

 

 

by such Grantor, such Grantor shall, until such money or property is paid or
delivered to the Administrative Agent, hold such money or property in trust for
the Guaranteed Creditors, segregated from other funds of such Grantor, as
additional Collateral for the Secured Obligations.

(g) Without the prior written consent of the Administrative Agent, such Grantor
will not (i) vote to enable, or take any other action to permit, any Issuer to
issue any stock or other Equity Interests of any nature or to issue any other
securities or interests convertible into or granting the right to purchase or
exchange for any stock or other Equity Interests of any nature of any Issuer,
(ii) sell, assign, transfer, exchange or otherwise dispose of, or grant any
option with respect to, the Investment Property or Proceeds thereof (except
pursuant to a transaction expressly permitted by the Credit Agreement), (iii)
create, incur or permit to exist any Lien except for Liens permitted by Section
9.03 of the Credit Agreement or option in favor of, or any claim of any Person
with respect to, any of the Investment Property or Proceeds thereof, or any
interest therein, except for the security interests created by this Agreement or
(iv) enter into any agreement or undertaking restricting the right or ability of
such Grantor or the Administrative Agent to sell, assign or transfer any of the
Investment Property or Proceeds thereof.

(h) In the case of each Grantor which is also an Issuer, such Issuer agrees that
(i) it will be bound by the terms of this Agreement relating to the Investment
Property issued by it and will comply with such terms insofar as such terms are
applicable to it, (ii) it will notify the Administrative Agent promptly in
writing of the occurrence of any of the events described in Section 6.05(a) with
respect to the Investment Property issued by it and (iii) the terms of Section
7.01(c) and Section 7.05 shall apply to it, mutatis mutandis, with respect to
all actions that may be required of it pursuant to Section 7.01(c) or Section
7.05 with respect to the Investment Property issued by it. Each Grantor will use
commercially reasonable efforts to have each non-Grantor Issuer execute and
deliver an Acknowledgment and Consent substantially in the form of Annex II. In
addition, each Grantor which is also either an Issuer or an owner of any
Investment Property consents to the grant by each other Grantor of the security
interest hereunder in favor of the Administrative Agent and to the transfer of
any Investment Property to the Administrative Agent or its nominee upon the
occurrence or during the continuation of an Event of Default and to the
substitution of the Administrative Agent or its nominee as a partner, member or
shareholder of the Issuer of the related Investment Property.

(i) Without the prior written consent of the Administrative Agent, such Grantor
shall not vote to enable, consent to or take any other action to: (i) amend,
terminate or waive any default under or breach of any terms of any governing
document in any way that adversely affects the validity, perfection or priority
of the Administrative Agent’s security interest hereunder or (ii) cause or, to
the fullest extent possible, permit any Issuer of any Pledged Securities that
are not securities (for purposes of Article 8 of the UCC) on the date hereof
(or, if such Pledged Securities are owned or acquired by such Grantor after the
date hereof, then on such date of acquisition) to elect or otherwise take any
action that would cause such Pledged Securities to be treated as securities for
purposes of Article 8 of the UCC except to the extent such Grantor complies with
Section 6.05(a) with respect to such Pledged Securities and ensures the
Administrative Agent has a perfected security interest with at least the
priority described in Section 5.03(b) in such Pledged Securities substantially
concurrently with such election or taking of any such action. With respect to
any securities for purposes of Article 8 of the UCC owned by any Grantor which
are securities on the date hereof or, if such Pledged Securities are owned or
acquired by such Grantor after the date hereof, the Grantor shall ensure the
Administrative Agent has a perfected security interest with at least the
priority described in Section 5.03(b) in such security on the date hereof or
substantially concurrently with the date of acquisition, as the case may be.

(j) Such Grantor shall furnish to the Administrative Agent such stock powers and
other equivalent instruments of transfer as may be required by the
Administrative Agent to assure the transferability of and the perfection of the
security interest in the Pledged Securities as may be reasonably



17

--------------------------------------------------------------------------------

 

 

requested by the Administrative Agent.  No Grantor shall permit any Issuer to
certificate any Pledged Security unless such Grantor substantially concurrently
delivers such Pledged Securities to the Administrative Agent in the exact form
received, duly indorsed by such Grantor to the Administrative Agent, if
required, together with an undated stock power or other equivalent instrument of
transfer acceptable to the Administrative Agent covering such certificate or
instrument duly executed in blank by such Grantor.

(k) The Pledged Securities will at all times constitute not less than 100% (or,
in the case of Foreign Subsidiary Voting Stock, not less than 65% of the
outstanding Foreign Subsidiary Voting Stock of each relevant Issuer) of the
capital stock or other Equity Interests of the Issuer thereof owned by any
Grantor.  Upon the issuance of any new shares (or other interests) of any class
of capital stock or other Equity Interests of an Issuer to a Grantor, such
Equity Interests shall be pledged to the Administrative Agent pursuant to the
terms hereof and the Grantor shall substantially concurrently with such
issuance, deliver any such Equity Interests that are required to be pledged
hereunder in the exact form received, duly indorsed by such Grantor to the
Administrative Agent, if required, together with an undated stock power or other
equivalent instrument of transfer acceptable to the Administrative Agent
covering such certificate or instrument duly executed in blank by such Grantor.

Limitations on Modifications, Waivers, Extensions of Agreements Giving Rise to
Accounts

.  Such Grantor will not (a) amend, modify, terminate or waive any provision of
any Chattel Paper, Instrument or any agreement giving rise to an Account or
Payment Intangible in any manner which could reasonably be expected to
materially adversely affect the collective value of the Collateral as a whole,
or (b) fail to exercise promptly and diligently each and every material right
which it may have under any Chattel Paper, Instrument and each agreement giving
rise to an Account or Payment Intangible with a value in excess of $2,000,000 in
the aggregate (other than any right of termination); provided, that, a Grantor
may make such adjustments, settlements or compromises and release wholly or
partly any account debtor or obligor thereof and allow any credit or discounts
thereon so long as (i) no Event of Default has occurred and is continuing, (ii)
such action is taken in the ordinary course of business and consistent with past
practices, and (iii) such action is, in such Grantor’s good-faith business
judgment, commercially reasonable.

Instruments and Tangible Chattel Paper

.  If amounts payable in excess of an aggregate amount of $2,000,000 under or in
connection with any of the Collateral shall be or become evidenced by any
Instrument or Tangible Chattel Paper, such Instrument or Tangible Chattel Paper
shall be delivered to the Administrative Agent within ten (10) Business Days,
duly indorsed in a manner satisfactory to the Administrative Agent, to be held
as Collateral pursuant to this Agreement.

Commercial Tort Claims

.  If such Grantor shall obtain an interest in any Commercial Tort Claim with a
potential value in excess of $2,000,000, such Grantor shall within 20 days of
obtaining such interest sign and deliver documentation acceptable to the
Administrative Agent granting a security interest under the terms and provisions
of this Agreement in and to such Commercial Tort Claim.

ARTICLE VII
Remedial Provisions

Pledged Securities

.

(a) Unless an Event of Default shall have occurred and be continuing and the
Administrative Agent shall have given notice to the relevant Grantor of the
Administrative Agent’s intent to exercise its corresponding rights pursuant to
Section 7.01(b), each Grantor shall be permitted to receive



18

--------------------------------------------------------------------------------

 

 

(i) all cash dividends paid in respect of the Pledged Securities and (ii) all
payments made in respect of the Pledged Notes, to the extent permitted in the
Credit Agreement, and to exercise all voting, corporate and other organizational
rights with respect to the Investment Property; provided,  however, that no vote
shall be cast or corporate or other organizational right exercised or other
action taken which, in the Administrative Agent’s judgment, would materially
impair the Collateral or which would be inconsistent with or result in any
violation of any provision of the Credit Agreement, this Agreement or any other
Loan Document.

(b) If an Event of Default shall occur and be continuing and the Administrative
Agent shall give written notice of its intent to exercise such rights to the
relevant Grantor or Grantors, (i) the Administrative Agent shall have the right
to receive any and all cash dividends, payments or other Proceeds paid in
respect of the Investment Property and make application thereof to the Secured
Obligations in accordance with Section 10.02 of the Credit Agreement, and (ii)
any or all of the Investment Property shall be registered in the name of the
Administrative Agent or its nominee, and the Administrative Agent or its nominee
may thereafter exercise (A) all voting and corporate or other organizational
rights pertaining to such Investment Property at any meeting of shareholders (or
other equivalent body) of the relevant Issuer or Issuers or otherwise and (B)
any and all rights of conversion, exchange and subscription and any other
rights, privileges or options pertaining to such Investment Property as if it
were the absolute owner thereof (including, the right to exchange at its
discretion any and all of the Investment Property upon the merger,
consolidation, reorganization, recapitalization or other fundamental change in
the corporate or other organizational structure of any Issuer, or upon the
exercise by any Grantor or the Administrative Agent of any right, privilege or
option pertaining to such Investment Property, and in connection therewith, the
right to deposit and deliver any and all of the Investment Property with any
committee, depositary, transfer agent, registrar or other designated agency upon
such terms and conditions as the Administrative Agent may determine), all
without liability except to account for property actually received by it, but
the Administrative Agent shall have no duty to any Grantor to exercise any such
right, privilege or option and shall not be responsible for any failure to do so
or delay in so doing.

(c) Each Grantor hereby authorizes and instructs each Issuer of any Investment
Property pledged by such Grantor hereunder (and each Issuer party hereto hereby
agrees) to (i) comply with any instruction received by it from the
Administrative Agent in writing that (A) states that an Event of Default has
occurred and is continuing and (B) is otherwise in accordance with the terms of
this Agreement, without any other or further instructions from such Grantor, and
each Grantor agrees that each Issuer shall be fully protected in so complying,
and (ii) unless otherwise expressly permitted hereby, at any time that an Event
of Default exists, comply with any instruction received by it from the
Administrative Agent in writing to pay any dividends or other payments with
respect to the Investment Property directly to the Administrative Agent.

(d) After the occurrence and during the continuation of an Event of Default, if
the Issuer of any Pledged Securities is the subject of bankruptcy, insolvency,
receivership, custodianship or other proceedings under the supervision of any
Governmental Authority, then all rights of the Grantor in respect thereof to
exercise the voting and other consensual rights which such Grantor would
otherwise be entitled to exercise with respect to the Pledged Securities issued
by such Issuer shall cease, and all such rights shall thereupon become vested in
the Administrative Agent who shall thereupon have the sole right to exercise
such voting and other consensual rights, but the Administrative Agent shall have
no duty to exercise any such voting or other consensual rights and shall not be
responsible for any failure to do so or delay in so doing.

Collections on Accounts, Etc.

 The Administrative Agent hereby authorizes each Grantor to collect upon the
Accounts, Instruments, Chattel Paper and Payment Intangibles subject to the



19

--------------------------------------------------------------------------------

 

 

Administrative Agent’s direction and control, and the Administrative Agent may
curtail or terminate said authority at any time after the occurrence and during
the continuance of an Event of Default.  Upon the written request of the
Administrative Agent at any time after the occurrence and during the continuance
of an Event of Default, each Grantor shall notify the Account Debtors that the
applicable Accounts, Chattel Paper and Payment Intangibles have been assigned to
the Administrative Agent for the ratable benefit of the Guaranteed Creditors and
that payments in respect thereof shall be made directly to the Administrative
Agent.  Upon the occurrence and during the continuance of an Event of Default,
the Administrative Agent may in its own name or in the name of others
communicate with the Account Debtors to verify with them to its satisfaction the
existence, amount and terms of any Accounts, Chattel Paper or Payment
Intangibles.

Proceeds

.  If required by the Administrative Agent at any time after the occurrence and
during the continuance of an Event of Default, any payments of Accounts,
Instruments, Chattel Paper and Payment Intangibles, when collected or received
by each Grantor, and any other cash or non-cash Proceeds received by each
Grantor upon the sale or other disposition of any Collateral, shall be forthwith
(and, in any event, within five Business Days) deposited by such Grantor in the
exact form received, duly indorsed by such Grantor to the Administrative Agent
if required, in a special collateral account maintained by the Administrative
Agent, subject to withdrawal by the Administrative Agent for the ratable benefit
of the Guaranteed Creditors only, as hereinafter provided, and, until so turned
over, shall be held by such Grantor in trust for the Administrative Agent for
the ratable benefit of the Guaranteed Creditors, segregated from other funds of
any such Grantor.  Any such Proceeds so deposited shall be accompanied by a
report identifying in reasonable detail the nature and source of the payments
included in the deposit.  All Proceeds (including Proceeds constituting
collections of Accounts, Chattel Paper, Instruments) while held by the
Administrative Agent (or by any Grantor in trust for the Administrative Agent
for the ratable benefit of the Guaranteed Creditors) shall continue to be
collateral security for all of the Secured Obligations and shall not constitute
payment thereof until applied as hereinafter provided.  At such intervals as may
be agreed upon by each Grantor and the Administrative Agent, or, if an Event of
Default shall have occurred and be continuing, at any time at the Administrative
Agent’s election, the Administrative Agent shall apply all or any part of the
funds on deposit in said special collateral account on account of the Secured
Obligations in accordance with Section 10.02(c) of the Credit
Agreement.  Notwithstanding the foregoing, no amounts received from any
Guarantor shall be applied to any Excluded Swap Obligations of such Guarantor.

Uniform Commercial Code and Other Remedies

. 

(e) If an Event of Default shall occur and be continuing, the Administrative
Agent, on behalf of the Guaranteed Creditors, may exercise in its discretion, in
addition to all other rights, remedies, powers and privileges granted to them in
this Agreement or any other Secured Agreement, all rights, remedies, powers and
privileges of a secured party under the UCC (whether the UCC is in effect in the
jurisdiction where such rights, remedies, powers or privileges are asserted) or
any other applicable law or otherwise available at law or equity.  Without
limiting the generality of the foregoing, if an Event of Default has occurred
and is continuing, the Administrative Agent (or its agent), without demand of
performance or other demand, presentment, protest, advertisement or notice of
any kind (except any notice required by law referred to below) to or upon any
Grantor or any other Person (all and each of which demands, defenses,
advertisements and notices are hereby waived), may in such circumstances
forthwith collect, receive, appropriate and realize upon the Collateral, or any
part thereof, and/or may forthwith sell, lease, assign, give option or options
to purchase, or otherwise dispose of and deliver the Collateral or any part
thereof (or contract to do any of the foregoing), in one or more parcels at
public or private sale or sales, at any exchange, broker’s board or office of
the Administrative Agent or any other Guaranteed Creditor or elsewhere upon such
terms and conditions as it may deem advisable and at such prices as it may deem
appropriate, for cash or on credit or for future delivery without assumption of
any



20

--------------------------------------------------------------------------------

 

 

credit risk.  The Administrative Agent or any other Guaranteed Creditor shall
have the right upon any such public sale or sales, and, to the extent permitted
by law, upon any such private sale or sales, to purchase the whole or any part
of the Collateral so sold, free of any right or equity of redemption in any
Grantor, which right or equity is hereby waived and released.  If an Event of
Default shall occur and be continuing, each Grantor further agrees, at the
Administrative Agent’s request, to assemble the Collateral and make it available
to the Administrative Agent at places which the Administrative Agent shall
reasonably select, whether at such Grantor’s premises or elsewhere.  Any such
sale or transfer by the Administrative Agent either to itself or to any other
Person shall be absolutely free from any claim of right by Grantor, including
any equity or right of redemption, stay or appraisal which Grantor has or may
have under any rule of law, regulation or statute now existing or hereafter
adopted.  Upon any such sale or transfer, the Administrative Agent shall have
the right to deliver, assign and transfer to the purchaser or transferee thereof
the Collateral so sold or transferred.  The Administrative Agent shall apply the
net proceeds of any action taken by it pursuant to this Section 7.04, after
deducting all reasonable costs and expenses of every kind incurred in connection
therewith or incidental to the care or safekeeping of any of the Collateral or
in any way relating to the Collateral or the rights of the Administrative Agent
and the other Guaranteed Creditors hereunder, including reasonable out-of-pocket
attorneys’ fees and disbursements, to the payment in whole or in part of the
Secured Obligations, in accordance with Section 10.02(c) of the Credit
Agreement, and only after such application and after the payment by the
Administrative Agent of any other amount required by any provision of law,
including Section 9.615 of the UCC, need the Administrative Agent account for
the surplus, if any, to any Grantor.  To the extent permitted by applicable law,
each Grantor waives all claims, damages and demands it may acquire against the
Administrative Agent or any other Guaranteed Creditor arising out of the
exercise by them of any rights hereunder.  If any notice of a proposed sale or
other disposition of Collateral shall be required by law, such notice shall be
deemed reasonable and proper if given at least 10 days before such sale or other
disposition.

(f) In the event that the Administrative Agent elects not to sell the
Collateral, the Administrative Agent retains its rights to dispose of or utilize
the Collateral or any part or parts thereof in any manner authorized or
permitted by law or in equity, and to apply the proceeds of the same towards
payment of the Secured Obligations.  The Administrative Agent may appoint any
Person as agent to perform any act or acts necessary or incident to any sale or
transfer of the Collateral.

Private Sales of Pledged Securities

. 

(g) Each Grantor recognizes that the Administrative Agent may be unable to
effect a public sale of any or all the Pledged Securities, by reason of certain
prohibitions contained in the Securities Act of 1933 (as amended, the
“Securities Act”) and applicable state securities laws or otherwise, and may be
compelled to resort to one or more private sales thereof to a restricted group
of purchasers which will be obliged to agree, among other things, to acquire
such securities for their own account for investment and not with a view to the
distribution or resale thereof.  Each Grantor acknowledges and agrees that any
such private sale may result in prices and other terms less favorable than if
such sale were a public sale and, notwithstanding such circumstances, agrees
that any such private sale shall be deemed to have been made in a commercially
reasonable manner.  The Administrative Agent shall be under no obligation to
delay a sale of any of the Pledged Securities for the period of time necessary
to permit the Issuer thereof to register such securities for public sale under
the Securities Act, or under applicable state securities laws, even if such
Issuer would agree to do so.  Each Grantor agrees to use its commercially
reasonable efforts to do or cause to be done all such other acts as may
reasonably be necessary to make such sale or sales of all or any portion of the
Pledged Securities pursuant to this Section 7.05 valid and binding and in
compliance with any and all other applicable Governmental Requirements.  Each
Grantor further agrees that a breach of any of the covenants contained in this
Section 7.05 will cause irreparable injury to the Administrative Agent and the
other Guaranteed Creditors, that the



21

--------------------------------------------------------------------------------

 

 

Administrative Agent and the other Guaranteed Creditors have no adequate remedy
at law in respect of such breach and, as a consequence, that each and every
covenant contained in this Section 7.05 shall be specifically enforceable
against such Grantor, and such Grantor hereby waives and agrees not to assert
any defenses against an action for specific performance of such covenants.

Waiver; Deficiency

.  To the extent permitted by applicable law, each Grantor waives and agrees not
to assert any rights or privileges which it may acquire under the UCC or any
other applicable law.  Each Grantor shall remain liable for any deficiency if
the proceeds of any sale or other disposition of the Collateral are insufficient
to pay its Secured Obligations and the fees and disbursements of any attorneys
employed by the Administrative Agent or any other Guaranteed Creditor to collect
such deficiency.

Non-Judicial Enforcement

.  The Administrative Agent may enforce its rights hereunder without prior
judicial process or judicial hearing, and to the extent permitted by law, each
Grantor expressly waives any and all legal rights which might otherwise require
the Administrative Agent to enforce its rights by judicial process.

ARTICLE VIII
The Administrative Agent

Administrative Agent’s Appointment as Attorney-in-Fact, Etc.

﻿

(a) Each Grantor hereby irrevocably constitutes and appoints the Administrative
Agent and any officer or agent thereof, with full power of substitution, as its
true and lawful attorney-in-fact with full irrevocable power and authority in
the place and stead of such Grantor and in the name of such Grantor or in its
own name, for the purpose of carrying out the terms of this Agreement, to take
any and all reasonably appropriate action and to execute any and all documents
and instruments which may be reasonably necessary or desirable to accomplish the
purposes of this Agreement, and, without limiting the generality of the
foregoing, each Grantor hereby gives the Administrative Agent the power and
right, on behalf of such Grantor, without notice to or assent by such Grantor,
to do any or all of the following:

(i) unless being disputed under Section 8.04(a) of the Credit Agreement, pay or
discharge taxes and Liens levied or placed on or threatened against the
Collateral, effect any repairs or any insurance called for by the terms of this
Agreement and pay all or any part of the premiums therefor and the costs
thereof;

(ii) in the case of any Intellectual Property, execute and deliver, and have
recorded, any and all agreements, instruments, documents and papers as the
Administrative Agent may request to evidence the Administrative Agent’s and the
other Guaranteed Creditors’ security interest in such Intellectual Property and
the goodwill and general intangibles of such Grantor relating thereto or
represented thereby;

(iii) execute, in connection with any sale provided for in Section 7.04 or
Section 7.05, any endorsements, assignments or other instruments of conveyance
or transfer with respect to the Collateral; and

(iv) (A) direct any party liable for any payment under any of the Collateral to
make payment of any and all moneys due or to become due thereunder directly to
the Administrative Agent or as the Administrative Agent shall direct; (B) take
possession of and indorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due under any Account, Instrument,
General Intangible, Chattel Paper or Payment Intangible or with respect to any
other



22

--------------------------------------------------------------------------------

 

 

Collateral, and to file any claim or to take any other action or proceeding in
any court of law or equity or otherwise deemed appropriate by the Administrative
Agent for the purpose of collecting any and all such moneys due under any
Account, Instrument or  General Intangible or with respect to any other
Collateral whenever payable; (C) ask or demand for, collect, and receive payment
of and receipt for, any and all moneys, claims and other amounts due or to
become due at any time in respect of or arising out of any Collateral; (D) sign
and indorse any invoices, freight or express bills, bills of lading, storage or
warehouse receipts, drafts against debtors, assignments, verifications, notices
and other documents in connection with any of the Collateral; (E) receive,
change the address for delivery, and open and dispose of mail addressed to any
Grantor, and to execute, assign and indorse negotiable and other instruments for
the payment of money, documents of title or other evidences of payment, shipment
or storage for any form of Collateral on behalf of and in the name of any
Grantor; (F) commence and prosecute any suits, actions or proceedings at law or
in equity in any court of competent jurisdiction to collect the Collateral or
any portion thereof and to enforce any other right in respect of any Collateral;
(G) defend any suit, action or proceeding brought against such Grantor with
respect to any Collateral; (H) settle, compromise or adjust any such suit,
action or proceeding and, in connection therewith, give such discharges or
releases as the Administrative Agent may deem appropriate; and (I) generally,
sell, transfer, pledge and make any agreement with respect to or otherwise deal
with any of the Collateral as fully and completely as though the Administrative
Agent were the absolute owner thereof for all purposes, and do, at the
Administrative Agent’s option and such Grantor’s expense, at any time, or from
time to time, all acts and things which the Administrative Agent deems necessary
to protect, preserve or realize upon the Collateral and the Administrative
Agent’s and the other Guaranteed Creditors’ security interests therein and to
effect the intent of this Agreement, all as fully and effectively as such
Grantor might do.

Anything in this Section 8.01(a) to the contrary notwithstanding, the
Administrative Agent agrees that it will not, and will not permit any of its
officers or agents to, exercise any rights under the power of attorney provided
for in this Section 8.01(a) unless an Event of Default shall have occurred and
be continuing.

(b) If any Grantor fails to perform or comply with any of its agreements
contained herein within the applicable grace periods, the Administrative Agent,
at its option, but without any obligation so to do, may perform or comply, or
otherwise cause performance or compliance, with such agreement.

(c) The expenses of the Administrative Agent incurred in connection with actions
undertaken as provided in this Section 8.01, together with interest thereon at
the rate applicable to ABR Loans, or during the continuance of an Event of
Default, the Post-Default Rate from the date of payment by the Administrative
Agent to the date reimbursed by the relevant Grantor, shall be payable jointly
and severally by such Grantor to the Administrative Agent on demand.

(d) Each Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue and in compliance hereof.  All powers, authorizations
and agencies contained in this Agreement are coupled with an interest and are
irrevocable until this Agreement is terminated and the security interests
created hereby are released.

Duty of Administrative Agent

.  The Administrative Agent’s sole duty with respect to the custody, safekeeping
and physical preservation of the Collateral in its possession, under Section
9.207 of the UCC or otherwise, shall be to deal with it in the same manner as
the Administrative Agent deals with similar property for its own account and
shall be deemed to have exercised reasonable care in the custody and
preservation of the Collateral in its possession if the Collateral is accorded
treatment substantially equal to that which comparable secured parties accord
comparable collateral.  Neither the Administrative Agent, any other Guaranteed
Creditor nor any of their respective officers,



23

--------------------------------------------------------------------------------

 

 

directors, employees or agents shall be liable for failure to demand, collect or
realize upon any of the Collateral or for any delay in doing so or shall be
under any obligation to sell or otherwise dispose of any Collateral upon the
request of any Grantor or any other Person or to take any other action
whatsoever with regard to the Collateral or any part thereof.  The powers
conferred on the Administrative Agent and the other Guaranteed Creditors
hereunder are solely to protect the Administrative Agent’s and the other
Guaranteed Creditors’ interests in the Collateral and shall not impose any duty
upon the Administrative Agent or any other Guaranteed Creditor to exercise any
such powers.  The Administrative Agent and the other Guaranteed Creditors shall
be accountable only for amounts that they actually receive as a result of the
exercise of such powers, and neither they nor their officers, directors,
employees or agents shall be responsible to any Grantor for any act or failure
to act hereunder, except for their own gross negligence, willful misconduct or
bad faith, in each case, as determined by a final and non-appealable judgment in
a court of competent jurisdiction.  To the fullest extent permitted by
applicable law, the Administrative Agent shall be under no duty whatsoever to
make or give any presentment, notice of dishonor, protest, demand for
performance, notice of non-performance, notice of intent to accelerate, notice
of acceleration, or other notice or demand in connection with any Collateral or
the Secured Obligations, or to take any steps necessary to preserve any rights
against any Grantor or other Person or ascertaining or taking action with
respect to calls, conversions, exchanges, maturities, tenders or other matters
relative to any Collateral, whether or not it has or is deemed to have knowledge
of such matters.  Each Grantor, to the extent permitted by applicable law,
waives any right of marshaling in respect of any and all Collateral, and waives
any right to require the Administrative Agent or any other Guaranteed Creditor
to proceed against any Grantor or other Person, exhaust any Collateral or
enforce any other remedy which the Administrative Agent or any other Guaranteed
Creditor now has or may hereafter have against each Grantor, any Grantor or
other Person.

Filing of Financing Statements

.  Pursuant to the UCC and any other applicable law, each Grantor authorizes the
Administrative Agent, its counsel or its representative, at any time and from
time to time, to file or record financing statements, continuation statements,
amendments thereto and other filing or recording documents or instruments with
respect to the Collateral without the signature of such Grantor in such form and
in such offices as the Administrative Agent reasonably determines appropriate to
perfect or maintain the perfection of the security interests of the
Administrative Agent under this Agreement.  Additionally, each Grantor
authorizes the Administrative Agent, its counsel or its representative, at any
time and from time to time, to file or record such financing statements that
describe the collateral covered thereby as “all assets of the Grantor”, “all
personal property of the Grantor” or words of similar effect.  In no event shall
the above authorizations be deemed to be obligations.

Authority of Administrative Agent

.  Each Grantor acknowledges that the rights and responsibilities of the
Administrative Agent under this Agreement with respect to any action taken by
the Administrative Agent or the exercise or non-exercise by the Administrative
Agent of any option, voting right, request, judgment or other right or remedy
provided for herein or resulting or arising out of this Agreement shall, as
between the Administrative Agent and the other Guaranteed Creditors, be governed
by the Credit Agreement and by such other agreements with respect thereto as may
exist from time to time among them, but, as between the Administrative Agent and
the Grantors, the Administrative Agent shall be conclusively presumed to be
acting as agent for the Guaranteed Creditors with full and valid authority so to
act or refrain from acting, and no Grantor shall be under any obligation, or
entitlement, to make any inquiry respecting such authority.

ARTICLE IX
Subordination of Indebtedness

Subordination of All Grantor Claims

.  As used herein, the term “Grantor Claims” shall mean all debts and
obligations of any Grantor to any other Grantor, whether such debts and



24

--------------------------------------------------------------------------------

 

 

obligations now exist or are hereafter incurred or arise, or whether the
obligation of the debtor thereon be direct, contingent, primary, secondary,
several, joint and several, or otherwise, and irrespective of whether such debts
or obligations be evidenced by note, contract, open account, or otherwise, and
irrespective of the Person or Persons in whose favor such debts or obligations
may, at their inception, have been, or may hereafter be created, or the manner
in which they have been or may hereafter be acquired by. After the occurrence
and during the continuation of an Event of Default, no Grantor shall receive or
collect, directly or indirectly, from any obligor in respect thereof any amount
upon the Grantor Claims.

Claims in Bankruptcy

.  In the event of receivership, bankruptcy, reorganization, arrangement,
debtor’s relief or other insolvency proceedings involving any Grantor, the
Administrative Agent on behalf of the Guaranteed Creditors shall have the right
to prove their claim in any proceeding, so as to establish their rights
hereunder and receive directly from the receiver, trustee or other court
custodian, dividends and payments which would otherwise be payable upon Grantor
Claims.  Each Grantor hereby assigns such dividends and payments to the
Administrative Agent for the benefit of the Guaranteed Creditors for application
against the Secured Obligations as provided under Section 10.02 of the Credit
Agreement.  Should any Agent or Guaranteed Creditor receive, for application
upon the Secured Obligations, any such dividend or payment which is otherwise
payable to any Grantor, and which, as between such Grantor, shall constitute a
credit upon the Grantor Claims, then upon Payment in Full, the intended
recipient shall become subrogated to the rights of the Administrative Agent and
the other Guaranteed Creditors to the extent that such payments to the
Administrative Agent and the other Guaranteed Creditors on the Grantor Claims
have contributed toward the liquidation of the Secured Obligations, and such
subrogation shall be with respect to that proportion of the Secured Obligations
which would have been unpaid if the Administrative Agent and the other
Guaranteed Creditors had not received dividends or payments upon the Grantor
Claims.

Payments Held in Trust

.  In the event that notwithstanding Section 9.01 and Section 9.02, any Grantor
should receive any funds, payments, claims or distributions which is prohibited
by such Sections, then it agrees: (a) to hold in trust for the Administrative
Agent and the other Guaranteed Creditors an amount equal to the amount of all
funds, payments, claims or distributions so received segregated from the other
funds of such Grantor and (b) that it shall upon receipt, pay them promptly to
the Administrative Agent in the exact form agreed (duly endorsed by such Grantor
to the Administrative Agent, if required), for the benefit of the Guaranteed
Creditors; and each Grantor covenants promptly to pay the same to the
Administrative Agent.

Liens Subordinate

.  Each Grantor agrees that, until Payment in Full, any Liens securing payment
of the Grantor Claims shall be and remain inferior and subordinate to any Liens
securing payment of the Secured Obligations, regardless of whether such
encumbrances in favor of such Grantor, the Administrative Agent or any other
Guaranteed Creditor presently exist or are hereafter created or attach.  Prior
to Payment in Full, without the prior written consent of the Administrative
Agent, no Grantor shall (a) exercise or enforce any creditor’s right it may have
against any debtor in respect of the Grantor Claims, or (b) foreclose,
repossess, sequester or otherwise take steps or institute any action or
proceeding (judicial or otherwise, including without limitation the commencement
of or joinder in any liquidation, bankruptcy, rearrangement, debtor’s relief or
insolvency proceeding) to enforce any Lien held by it.

Notation of Records

.  Upon the request of the Administrative Agent, all promissory notes and all
accounts receivable ledgers or other evidence of the Grantor Claims accepted by
or held by any Grantor shall contain a specific written notice thereon that the
indebtedness evidenced thereby is subordinated under the terms of this
Agreement.



25

--------------------------------------------------------------------------------

 

 

ARTICLE X
Miscellaneous

Waiver

.  No failure on the part of the Administrative Agent or any other Guaranteed
Creditor to exercise and no delay in exercising, and no course of dealing with
respect to, any right, remedy, power or privilege under any of the Loan
Documents shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, power or privilege under any of the Loan Documents
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege.  The rights, remedies, powers and privileges
provided herein are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law.  The exercise by the Administrative Agent of any
one or more of the rights, powers and remedies herein shall not be construed as
a waiver of any other rights, powers and remedies, including, any rights of
set-off.

Notices

.  All notices and other communications provided for herein shall be given in
the manner and subject to the terms of Section 12.01 of the Credit Agreement;
provided that any such notice, request or demand to or upon any Guarantor shall
be addressed to such Guarantor at its notice address set forth on Schedule 1.

Payment of Expenses, Indemnities, Etc.

﻿

(a) Each Grantor, jointly and severally, agrees to pay or promptly reimburse the
Administrative Agent and each other Guaranteed Creditor for all reasonable
out-of-pocket advances, charges, costs and expenses (including, without
limitation, all reasonable out-of-pocket costs and expenses of holding,
preparing for sale and selling, collecting or otherwise realizing upon the
Collateral and all reasonable out-of-pocket attorneys’ fees, legal expenses and
court costs incurred by any Guaranteed Creditor in connection with the exercise
of its respective rights and remedies hereunder, including, without limitation,
any reasonable out-of-pocket advances, charges, costs and expenses that may be
incurred in any effort to enforce any of the provisions of this Agreement or any
obligation of any Grantor in respect of the Collateral or in connection with (i)
the preservation of the Lien of, or the rights of the Administrative Agent or
any other Guaranteed Creditor under this Agreement, (ii) any actual or attempted
sale, lease, disposition, exchange, collection, compromise, settlement or other
realization in respect of, or care of, the Collateral, including all such costs
and expenses incurred in any bankruptcy, reorganization, workout or other
similar proceeding, or (iii) collecting against such Grantor under the guarantee
contained in Article II or otherwise enforcing or preserving any rights under
this Agreement and the other Loan Documents to which such Grantor is a party.

(b) The parties hereto agree that the Indemnitees shall be entitled to
indemnification as provided in Section 12.03 of the Credit Agreement.

(c) Any such amounts payable as provided hereunder shall be additional Secured
Obligations secured hereby and by the other Security Instruments.  All amounts
for which any Grantor is liable pursuant to this Section 10.03 shall be due and
payable by such Grantor to the Guaranteed Creditors not later than 10 days after
written demand therefor. 

Amendments in Writing

.  None of the terms or provisions of this Agreement may be waived, amended,
supplemented or otherwise modified except in accordance with Section 12.02 of
the Credit Agreement.

Successors and Assigns

.  This Agreement shall be binding upon the successors and assigns of each
Grantor and shall inure to the benefit of the Administrative Agent and the other
Guaranteed Creditors and their successors and assigns; provided that no Grantor
may assign, transfer or



26

--------------------------------------------------------------------------------

 

 

delegate any of its rights or obligations under this Agreement without the prior
written consent of the Administrative Agent.

Invalidity

.  Any provision of this Agreement held to be invalid, illegal or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such invalidity, illegality or unenforceability without affecting the
validity, legality and enforceability of the remaining provisions hereof or
thereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

Counterparts

(d) .  This Agreement may be executed by one or more of the parties to this
Agreement on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same
instrument.  Delivery of an executed signature page of this Agreement by email
or facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof.

Survival

.  The obligations of the parties under Section 10.03 shall survive
notwithstanding Payment in Full.  To the extent that any payments on the Secured
Obligations or proceeds of any Collateral are subsequently invalidated, declared
to be fraudulent or preferential, set aside or required to be repaid to a
trustee, debtor in possession, receiver or other Person under any bankruptcy
law, common law or equitable cause, then to such extent, the Secured Obligations
so satisfied shall be revived and continue as if such payment or proceeds had
not been received and the Administrative Agent’s and the other Guaranteed
Creditors’ Liens, security interests, rights, powers and remedies under this
Agreement and each Security Instrument shall continue in full force and
effect.  In such event, each Security Instrument shall be automatically
reinstated and each Grantor shall take such action as may be reasonably
requested by the Administrative Agent and the other Guaranteed Creditors to
effect such reinstatement.

Headings

.  Article and Section headings and the Table of Contents used herein are for
convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement.

No Oral Agreements

.  The Loan Documents (other than the Letters of Credit) embody the entire
agreement and understanding between the parties and supersede all other
agreements and understandings between such parties relating to the subject
matter hereof and thereof. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES HERETO AND THERETO AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES. In
the event of a conflict between the terms and conditions of this Agreement and
the terms and conditions of the Credit Agreement, the terms and conditions of
the Credit Agreement shall control.

Governing Law; Submission to Jurisdiction

.

(e) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF TEXAS.    

(f) SECTIONS 12.09(B)-(D) OF THE CREDIT AGREEMENT (JURISDICTION; CONSENT TO
SERVICE OF PROCESS; WAIVER OF JURY TRIAL) ARE HEREBY INCORPORATED HEREIN BY
REFERENCE AND SHALL APPLY TO THIS AGREEMENT MUTATIS MUTANDIS.



27

--------------------------------------------------------------------------------

 

 

Acknowledgments

.  Each Grantor hereby acknowledges that:

(g) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents to which it is a party;

(h) neither the Administrative Agent nor any other Guaranteed Creditor has any
fiduciary relationship with or duty to any Grantor arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between the Grantors, on the one hand, and the Administrative Agent
and the other Guaranteed Creditors, on the other hand, in connection herewith or
therewith is solely that of debtor and creditor; and

(i) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Guaranteed Creditors or among the Grantors and the Lenders.

(j) each of the parties hereto specifically agrees that it has a duty to read
this Agreement and the Security Instruments and agrees that it is charged with
notice and knowledge of the terms of this Agreement and the Security
Instruments; that it has in fact read this Agreement and is fully informed and
has full notice and knowledge of the terms, conditions and effects of this
Agreement; that it has been represented by independent legal counsel of its
choice throughout the negotiations preceding its execution of this Agreement and
the Security Instruments; and has received the advice of its attorney in
entering into this Agreement and the Security Instruments; and that it
recognizes that certain of the terms of this Agreement and the Security
Instruments result in one party assuming the liability inherent in some aspects
of the transaction and relieving the other party of its responsibility for such
liability.  EACH PARTY HERETO AGREES AND COVENANTS THAT IT WILL NOT CONTEST THE
VALIDITY OR ENFORCEABILITY OF ANY EXCULPATORY PROVISION OF THIS AGREEMENT AND
THE SECURITY INSTRUMENTS ON THE BASIS THAT THE PARTY HAD NO NOTICE OR KNOWLEDGE
OF SUCH PROVISION OR THAT THE PROVISION IS NOT “CONSPICUOUS.”    

(k) Each Grantor warrants and agrees that each of the waivers and consents set
forth in this Agreement are made voluntarily and unconditionally after
consultation with outside legal counsel and with full knowledge of their
significance and consequences, with the understanding that events giving rise to
any defense or right waived may diminish, destroy or otherwise adversely affect
rights which such Grantor otherwise may have against the Borrower, any other
Grantor, the Guaranteed Creditors or any other Person or against any
collateral.  If, notwithstanding the intent of the parties that the terms of
this Agreement shall control in any and all circumstances, any such waivers or
consents are determined to be unenforceable under applicable law, such waivers
and consents shall be effective to the maximum extent permitted by law.

Additional Grantors

.  Each Person that is required to become a party to this Agreement pursuant to
Section 8.14 of the Credit Agreement and is not a signatory hereto shall become
a Grantor and Guarantor for all purposes of this Agreement upon execution and
delivery by such Person of an Assumption Agreement in the form of Annex I
hereto.

Set-Off

.  In addition to any rights and remedies of the Lenders and Issuing Bank
provided by law, each Lender and Issuing Bank shall have the right, without
notice to any Grantor, any such notice being expressly waived by each Grantor to
the extent permitted by applicable law, upon any Secured Obligations becoming
due and payable by any Grantor (whether at the stated maturity, by acceleration
or otherwise), to apply to the payment of such Secured Obligations, by setoff or
otherwise, any and all deposits (general or special, time or demand, provisional
or final), in any currency, and any



28

--------------------------------------------------------------------------------

 

 

other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by such Lender or Issuing Bank, any Affiliate thereof or any of
their respective branches or agencies to or for the credit or the account of
such Grantor.  Each Lender and Issuing Bank agrees promptly to notify the
relevant Grantor and the Administrative Agent after any such application made by
such Lender, provided that the failure to give such notice shall not affect the
validity of such application; provided further, that to the extent prohibited by
applicable law as described in the definition of “Excluded Swap Obligation,” no
amounts received from, or set off with respect to, any Guarantor shall be
applied to any Excluded Swap Obligations of such Guarantor.

Releases

.

(l) Release Upon Payment in Full.  If Payment in Full has occurred, the Liens
and security interests of the Administrative Agent in the Collateral granted
hereby shall be automatically released and the Administrative Agent, at the
written request and expense of the Borrower, will promptly deliver any documents
necessary, or reasonably requested by a Grantor, to evidence the release,
reassignment and transfer of the Collateral to the Grantors.

(m) Further Assurances.  If any of the Collateral shall be sold, transferred or
otherwise disposed of by any Grantor in a transaction permitted by the Credit
Agreement, then the Administrative Agent, at the request and sole expense of
such Grantor, shall promptly execute and deliver to such Grantor all releases or
other documents reasonably necessary or desirable for the release of the Liens
created hereby on such Collateral; provided that the Borrower shall have
delivered to the Administrative Agent, at least five (5) Business Days prior to
the date of the proposed release (or such other time period as the
Administrative Agent may agree), a written request for release identifying the
relevant Collateral, together with a certification by the Borrower stating (i)
that such transaction is in compliance with this Agreement and the other Loan
Documents, (ii) the Borrower has complied with its obligations under Section
8.01(j) of the Credit Agreement, if applicable and (iii) no Collateral other
than the Collateral required to be released is being released.  At the request
and sole expense of the Borrower, a Grantor shall be released from its
obligations hereunder in the event that all the capital stock or other Equity
Interests of such Grantor shall be sold, transferred or otherwise disposed of in
a transaction permitted by the Credit Agreement; provided that the Borrower
shall have delivered to the Administrative Agent, at least five (5) Business
Days prior to the date of the proposed release (or such other time period as the
Administrative Agent may agree), a written request for release identifying the
relevant Grantor, together with a certification by the Borrower stating (x) that
such transaction is in compliance with the Credit Agreement and the other Loan
Documents and the Borrower has complied with its obligations under Section
8.01(j) of the Credit Agreement, if applicable, (y) such Equity Interests are no
longer required to be Collateral and (z) no Collateral other than the Collateral
required to be released is being released.

Acceptance

.  Each Grantor hereby expressly waives notice of acceptance of this Agreement,
acceptance on the part of the Administrative Agent and the other Guaranteed
Creditors being conclusively presumed by their request for this Agreement and
delivery of the same to the Administrative Agent.

Section 10.02 Amendment and Restatement.  On the date hereof, the Existing
Guarantee and Collateral Agreement shall be amended and restated and superseded
in their entirety by this Agreement.  Each Grantor acknowledges and agrees that
(a) the Liens described in the Existing Guarantee and Collateral Agreement are
carried forward and shall continue in full force and effect to secure the
Secured Obligations and (b) none of the Liens, properties, rights and interests
existing and to exist under the



29

--------------------------------------------------------------------------------

 

 

Existing Guarantee and Collateral Agreement are released or impaired and shall
be in addition to and cumulative of the liens, assignments and security
interests of this Agreement.

[Signature pages follow.]

 

30

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee and
Collateral Agreement to be duly executed and delivered as of the date first
above written.

BORROWER:EV PROPERTIES, L.P.

﻿

By:EV PROPERTIES GP, LLC, its general partner

﻿

﻿

By: /s/ NICHOLAS BOBROWSKI

     Nicholas Bobrowski

     Vice President and Chief Financial

Officer

﻿

﻿

﻿

GRANTORS:EV PROPERTIES GP, LLC

﻿

﻿

﻿

By: /s/ NICHOLAS BOBROWSKI

     Nicholas Bobrowski

     Vice President and Chief Financial

Officer

﻿

﻿

﻿

Enervest Production

Partners, Ltd.

﻿

By:EVPP GP, LLC,

its general partner

﻿



﻿

By: /s/ NICHOLAS BOBROWSKI

     Nicholas Bobrowski

     Vice President and Chief Financial

Officer

﻿

﻿

EVPP GP, LLC

﻿

﻿

﻿

By: /s/ NICHOLAS BOBROWSKI

     Nicholas Bobrowski

     Vice President and Chief Financial

Officer

﻿





Signature Page

Guarantee and Collateral Agreement

--------------------------------------------------------------------------------

 

 

﻿

EV ENERGY PARTNERS, L.P.

﻿

By:EV ENERGY GP, L.P.,

its general partner

﻿

By:EV Management, LLC, its general partner

﻿

﻿

By: /s/ NICHOLAS BOBROWSKI

     Nicholas Bobrowski

     Vice President and Chief Financial

Officer

﻿

﻿

﻿

﻿

cgas properties, l.p.

﻿

By:EVCG GP, LLC,

its general partner

﻿

﻿

By: /s/ NICHOLAS BOBROWSKI

     Nicholas Bobrowski

     Vice President and Chief Financial

Officer

﻿

﻿

EVCG GP, LLC

﻿

﻿

﻿

By: /s/ NICHOLAS BOBROWSKI

     Nicholas Bobrowski

     Vice President and Chief Financial

Officer

﻿

Enervest Monroe Marketing, Ltd.

﻿

By:EVPP GP, LLC, its general partner

﻿

﻿

﻿

By: /s/ NICHOLAS BOBROWSKI

     Nicholas Bobrowski

     Vice President and Chief Financial

Officer





Signature Page

Guarantee and Collateral Agreement

--------------------------------------------------------------------------------

 

 

﻿

﻿

ENERVEST MONROE GATHERING, LTD.

﻿

By:EVPP GP, LLC, its general partner

﻿

﻿

By: /s/ NICHOLAS BOBROWSKI

     Nicholas Bobrowski

     Vice President and Chief Financial

Officer

﻿

﻿

ENERVEST MESA, LLC

﻿

﻿

﻿

By: /s/ NICHOLAS BOBROWSKI

     Nicholas Bobrowski

     Vice President and Chief Financial

Officer

﻿

﻿

BLAKE & BELDEN, LLC

﻿

﻿

﻿

By: /s/ NICHOLAS BOBROWSKI

     Nicholas Bobrowski

     Vice President and Chief Financial

Officer

﻿

 

Signature Page

Guarantee and Collateral Agreement

--------------------------------------------------------------------------------

 

 

Acknowledged and Agreed to as

of the date hereof by:

﻿

ADMINISTRATIVE AGENT:JPMORGAN CHASE BANK, N.A.

﻿

﻿

By: /s/ ROBERT MENDOZA__________
Name: Robert Mendoza
Title: Authorized Officer



Signature Page

Guarantee and Collateral Agreement



 

--------------------------------------------------------------------------------

 

 

Schedule 1

NOTICE ADDRESSES OF GRANTORS

﻿

EV Properties, L.P.

1001 Fannin Street, Suite 800

Houston, Texas  77002

Attention:  Michael E. Mercer

﻿

EV Properties GP, LLC

1001 Fannin Street, Suite 800

Houston, Texas  77002

Attention:  Michael E. Mercer

﻿

EV Energy Partners, L.P.

1001 Fannin Street, Suite 800

Houston, Texas  77002

Attention:  Michael E. Mercer

﻿

EnerVest Production Partners, Ltd.

1001 Fannin Street, Suite 800

Houston, Texas  77002

Attention:  Michael E. Mercer

﻿

CGAS Properties, L.P.

1001 Fannin Street, Suite 800

Houston, Texas  77002

Attention:  Michael E. Mercer

﻿

EVPP GP, LLC

1001 Fannin Street, Suite 800

Houston, Texas  77002

Attention:  Michael E. Mercer

﻿

EVCG GP, LLC

1001 Fannin Street, Suite 800

Houston, Texas  77002

Attention:  Michael E. Mercer

﻿

EnerVest Monroe Marketing, Ltd.

1001 Fannin St., Suite 800

Houston, Texas  70002

Attention:  Michael E. Mercer

﻿

EnerVest Monroe Gathering, Ltd.

1001 Fannin St., Suite 800

Houston, Texas  70002

Attention:  Michael E. Mercer

﻿





Schedule 1 - 1

 

--------------------------------------------------------------------------------

 

 

EnerVest Mesa, LLC

1001 Fannin St., Suite 800

Houston, Texas  70002

Attention:  Michael E. Mercer

Blake & Belden, LLC

1001 Fannin St., Suite 800

Houston, Texas  70002

Attention:  Michael E. Mercer

﻿





Schedule 1 - 2

 

--------------------------------------------------------------------------------

 

 



 

Schedule 2

DESCRIPTION OF INVESTMENT PROPERTY

Pledged Securities:

﻿

 

 

 

 

 

 

﻿

Owner

 

Issuer

Percentage

Owned

Percentage

Pledged

Class of

Stock or other Equity Interest

No. of

Shares

Certificate

No.

EV Energy Partners, L.P.

EV Properties GP, LLC

100%

100%

Membership Interests

N/A

N/A

﻿

EV Properties, L.P.

99.99%

99.99%

Limited Partnership Interests (LP Interests)

N/A

N/A

EV Properties GP, LLC

EV Properties, L.P.

0.01%

0.01%

Limited Partnership Interests (GP Interest)

N/A

N/A

EV Properties, L.P.

EVPP GP, LLC

100%

100%

Membership Interests

N/A

N/A

﻿

EVCG GP, LLC

100%

100%

Membership Interests

N/A

N/A

﻿

EnerVest Production Partners, Ltd.

99.99%

99.99%

Limited Partnership Interests (LP Interests)

N/A

N/A

﻿

CGAS Properties, L.P.

99.99%

99.99%

Limited Partnership Interests (LP Interests)

N/A

N/A

﻿

EnerVest Mesa, LLC

100%

100%

Membership Interests

N/A

N/A

﻿

Blake & Belden, LLC

100%

100%

Membership Interests

N/A

N/A

EVPP GP, LLC

EnerVest Production Partners, Ltd.

0.01 %

0.01%

Limited Partnership Interests (GP Interest)

N/A

N/A



Schedule 2 - 2

 

--------------------------------------------------------------------------------

 

 

﻿

EnerVest Monroe Marketing, Ltd.

1.00%

1.00%

Limited Partnership Interests (GP Interest)

N/A

N/A

﻿

EnerVest Monroe Gathering, Ltd.

1.00%

1.00%

Limited Partnership Interests (LP Interests)

N/A

N/A

EVCG GP, LLC

CGAS Properties, L.P.

0.01%

0.01%

Limited Partnership Interests (GP Interest)

N/A

N/A

EnerVest Production Partners, Ltd.

EnerVest Monroe Marketing, Ltd.

99.00%

99.00%

Limited Partnership Interests (GP Interest)

N/A

N/A

﻿

EnerVest Monroe Gathering, Ltd.

99.00%

99.00%

Limited Partnership Interests (LP Interests)

N/A

N/A

﻿

 

Schedule 2 - 2

 

--------------------------------------------------------------------------------

 

 

Schedule 3

FILINGS AND OTHER ACTIONS REQUIRED
TO PERFECT SECURITY INTERESTS

1.



Filing of UCC-1 Financing Statements in the Office of the Secretary of State of
the State of Delaware.

2.



Filing of UCC-1 Financing Statements in the Office of the Secretary of State of
the State of Texas.

3.



Receipt by the Administrative Agent of all Pledged Securities consisting of
certificated securities, if any, in each case properly endorsed for the transfer
or in blank.

 

﻿

 

Schedule 3 - 1

 

--------------------------------------------------------------------------------

 

 

Schedule 4

CORRECT LEGAL NAME, LOCATION OF JURISDICTION OF ORGANIZATION, ORGANIZATIONAL
IDENTIFICATION NUMBER AND CHIEF EXECUTIVE OFFICE

Legal name of the Guarantor:  EV Properties, L.P.

Address:  1001 Fannin Street, Suite 800, Houston, Texas 77002,
Attention:  Michael E. Mercer, Chief Executive Officer

All names and trade names that the Borrower has used in the last five years: No
Different Names

Jurisdictions of organization over the last five years:  Delaware

Current jurisdiction of organization:  Delaware

Organizational number:  4135542

Taxpayer identification number:  20-4745543

Location of chief executive office or sole place of business over the last five
years: 1001 Fannin Street, Suite 800, Houston, Texas 77002

﻿

Legal name of the Guarantor:  EV Properties GP, LLC

Address:  1001 Fannin Street, Suite 800, Houston, Texas 77002,
Attention:  Michael E. Mercer, Chief Executive Officer

All names and trade names that the Obligor has used in the last five years:  No
Different Names

Jurisdictions of organization over the last five years:  Delaware

Current jurisdiction of organization:  Delaware

Organizational number:  4135544

Taxpayer identification number:  20-4743943

Location of chief executive office or sole place of business over the last five
years: 1001 Fannin Street, Suite 800, Houston, Texas 77002

﻿

Legal name of the Guarantor:  EV Energy Partners, L.P.

Address:  1001 Fannin Street, Suite 800, Houston, Texas 77002,
Attention:  Michael E. Mercer, Chief Executive Officer

All names and trade names that the Obligor has used in the last five years:  No
Different Names

Jurisdictions of organization over the last five years:  Delaware

Current jurisdiction of organization:  Delaware

Organizational number:  4134906

Taxpayer identification number:  20-4745690

Location of chief executive office or sole place of business over the last five
years: 1001 Fannin Street, Suite 800, Houston, Texas 77002

﻿

Legal name of the Guarantor:  EnerVest Production Partners, Ltd.

Address:  1001 Fannin Street, Suite 800, Houston, Texas 77002,
Attention:  Michael E. Mercer, Chief Executive Officer

All names and trade names that the Obligor has used in the last five years:  No
Different Names

Jurisdictions of organization over the last five years:  Texas

Current jurisdiction of organization:  Texas

Organizational number:  12922610

Taxpayer identification number:  76-0628619

Location of chief executive office or sole place of business over the last five
years: 1001 Fannin Street, Suite 800, Houston, Texas 77002

﻿

Legal name of the Guarantor:  CGAS Properties, L.P.





Schedule 4 - 1

 

--------------------------------------------------------------------------------

 

 

Address:  1001 Fannin Street, Suite 800, Houston, Texas 77002,
Attention:  Michael E. Mercer, Chief Executive Officer

All names and trade names that the Obligor has used in the last five years:  EV
Clinton Properties, L.P.

Jurisdictions of organization over the last five years:  Delaware

Current jurisdiction of organization:  Delaware

Organizational number:  4177898

Taxpayer identification number:  14-1977277

Location of chief executive office or sole place of business over the last five
years: 1001 Fannin Street, Suite 800, Houston, Texas 77002

﻿

Legal name of the Guarantor:  EVPP GP, LLC

Address:  1001 Fannin Street, Suite 800, Houston, Texas 77002,
Attention:  Michael E. Mercer, Chief Financial Officer

All names and trade names that the Obligor has used in the last five years:  No
Different Names

Jurisdictions of organization over the last five years:  Delaware

Current jurisdiction of organization:  Delaware

Organizational number:  4140163

Taxpayer identification number:  20-4748340

Location of chief executive office or sole place of business over the last five
years: 1001 Fannin Street, Suite 800, Houston, Texas 77002

﻿

Legal name of the Guarantor:  EVCG GP, LLC

Address:  1001 Fannin Street, Suite 800, Houston, Texas 77002,
Attention:  Michael E. Mercer, Chief Financial Officer

All names and trade names that the Obligor has used in the last five years:  No
Different Names

Jurisdictions of organization over the last five years:  Delaware

Current jurisdiction of organization:  Delaware

Organizational number:  4178864

Taxpayer identification number:  14-1977274

Location of chief executive office or sole place of business over the last five
years: 1001 Fannin Street, Suite 800, Houston, Texas 77002

﻿

Legal name of the Guarantor:  EnerVest Monroe Marketing, Ltd.

Address:  1001 Fannin Street, Suite 800, Houston, Texas 77002,
Attention:  Michael E. Mercer, Chief Financial Officer

All names and trade names that the Obligor has used in the last five years:  No
Different Names

Jurisdictions of organization over the last five years:  Texas

Current jurisdiction of organization:  Texas

Organizational number:  15196410

Taxpayer identification number:  55-0817606

Location of chief executive office or sole place of business over the last five
years: 1001 Fannin Street, Suite 800, Houston, Texas 77002

﻿

Legal name of the Guarantor:  EnerVest Monroe Gathering, Ltd.

Address:  1001 Fannin Street, Suite 800, Houston, Texas 77002,
Attention:  Michael E. Mercer, Chief Financial Officer

All names and trade names that the Obligor has used in the last five years:  No
Different Names

Jurisdictions of organization over the last five years:  Texas

Current jurisdiction of organization:  Texas

Organizational number:  15196310

Taxpayer identification number:  55-0817608





Schedule 4 - 2

 

--------------------------------------------------------------------------------

 

 

Location of chief executive office or sole place of business over the last five
years: 1001 Fannin Street, Suite 800, Houston, Texas 77002

﻿

﻿

Legal name of the Guarantor:  Belden & Blake, LLC

Address:  1001 Fannin Street, Suite 800, Houston, Texas 77002,
Attention:  Michael E. Mercer, Chief Financial Officer

All names and trade names that the Obligor has used in the last five years:  No
Different Names

Jurisdictions of organization over the last five years:  Ohio

Current jurisdiction of organization:  Ohio

Organizational number:  798027

Taxpayer identification number:  34-1686642

Location of chief executive office or sole place of business over the last five
years: 1001 Fannin Street, Suite 800, Houston, Texas 77002

﻿

Legal name of the Guarantor:  EnerVest Mesa, LLC

Address:  1001 Fannin Street, Suite 800, Houston, Texas 77002,
Attention:  Michael E. Mercer, Chief Financial Officer

All names and trade names that the Obligor has used in the last five years:  No
Different Names

Jurisdictions of organization over the last five years:  Texas

Current jurisdiction of organization:  Texas

Organizational number:  0800188161

Taxpayer identification number:  32-0071725

Location of chief executive office or sole place of business over the last five
years: 1001 Fannin Street, Suite 800, Houston, Texas 77002

﻿

 

Schedule 4 - 3

 

--------------------------------------------------------------------------------

 

 

Schedule 5

PRIOR NAMES, PRIOR CHIEF EXECUTIVE OFFICE, LOCATION OF RECORDS REGARDING CERTAIN
COLLATERAL

﻿

EV Midstream, LLC (entity was merged into EV Properties, LP)

EV Midstream, L.P. (entity was merged into EV Properties, LP)

﻿

Location of records regarding certain Collateral:

1001 Fannin Street, Suite 800, Houston, Texas 77002

﻿

﻿

 

Schedule 5 - 1

 

--------------------------------------------------------------------------------

 

 

Annex I

Assumption Agreement

ASSUMPTION AGREEMENT, dated as of ________________, 201__, made by
______________________________, a ______________ (the “Additional Grantor”), in
favor of JPMorgan Chase Bank, N.A., as administrative agent (in such capacity,
the “Administrative Agent”) for the banks and other financial institutions (the
“Lenders”) parties to the Credit Agreement referred to below.  Each capitalized
term not defined herein shall have the meaning assigned to it in the Guarantee
and Collateral Agreement referenced below.

W I T N E S S E T H:

WHEREAS, EV Properties, L.P., a Delaware limited partnership (the “Borrower”),
the Lenders, the Administrative Agent and the other parties thereto, have
entered into a Second Amended and Restated Credit Agreement, dated as of April
26, 2011 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”);

WHEREAS, the Borrower and certain of its Subsidiaries have entered into the
Third Amended and Restated Guarantee and Collateral Agreement, dated as of
October 23, 2017 (as amended, supplemented or otherwise modified from time to
time, the “Guarantee and Collateral Agreement”) in favor of the Administrative
Agent for the ratable benefit of the Guaranteed Creditors;  

WHEREAS, the Credit Agreement requires the Additional Grantor to become a party
to the Guarantee and Collateral Agreement; and

WHEREAS, the Additional Grantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guarantee and Collateral
Agreement;

NOW, THEREFORE, IT IS AGREED:

1.Guarantee and Collateral Agreement.  By executing and delivering this
Assumption Agreement, the Additional Grantor, as provided in Section 10.13 of
the Guarantee and Collateral Agreement, hereby becomes a party to the Guarantee
and Collateral Agreement as a Grantor and a Guarantor thereunder with the same
force and effect as if originally named therein as a Grantor and a Guarantor
and, without limiting the generality of the foregoing, hereby expressly (a)
assumes all obligations and liabilities of a Grantor and a Guarantor thereunder;
(b) guarantees the Primary Obligations pursuant to Article II of the Guarantee
and Collateral Agreement; and (c) grants to the Administrative Agent, for the
ratable benefit of the Guaranteed Creditors, a security interest in such
Additional Grantor’s right, title and interest in and to the Collateral,
wherever located and whether now owned or at any time hereafter acquired by the
Additional Grantor or in which the Additional Grantor now has or at any time in
the future may acquire any right, title or interest, as security for the prompt
and complete payment and performance when due (whether at stated maturity, by
acceleration or otherwise) of the Secured Obligations.  The information set
forth in Annex 1-A hereto is hereby added to the information set forth in
Schedules 1 through 5 to the Guarantee and Collateral Agreement.  The Additional
Grantor hereby represents and warrants that each of the representations and
warranties contained in Article V of the Guarantee and Collateral Agreement, as
they relate to the Additional Grantor and its Collateral, are true and correct
in all material respects (unless already qualified by materiality in which case
such applicable representation and warranty shall be true and correct), provided
that each reference in each such representation and warranty to the Borrower’s
or another Grantor’s knowledge shall, for the purposes hereof, be deemed to be a
reference to such Additional Grantor’s knowledge.





Annex I - 1

 

--------------------------------------------------------------------------------

 

 

2.Governing Law.  THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS.

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

[ADDITIONAL GRANTOR]

﻿

By:________________________

Name:________________________

Title:________________________

 

Annex I - 2

 

--------------------------------------------------------------------------------

 

 

Schedule 1 - Notice Addresses of Additional Grantors

[To be Completed by Additional Grantor]

﻿





Annex I-A - 1

 

--------------------------------------------------------------------------------

 

 



Schedule 2 - Description of Investment Property

Owner

Issuer

Type of Equity Interest

% of Ownership Interest

Certificated/Certificate Number or Uncertificated

﻿

 

 

 

 

﻿

Financial Assets:

Pledged Securities:

Pledged Notes:

﻿





Annex I-A - 2

 

--------------------------------------------------------------------------------

 

 



Schedule 3 - Filings and Other Actions Required to Perfect Security Interests

Uniform Commercial Code Filings

Filing of UCC-1 Financing Statements for the Additional Grantor with respect to
the Collateral with the Secretary of State of the State of [______].

Delivery to Administrative Agent of Certificated Pledged Securities

Owner

Issuer

Type of Equity Interest

% of Ownership Interest

Certificated/Certificate Number or Uncertificated

﻿

 

 

 

 

Execution and Delivery of Control Agreements





Annex I-A - 3

 

--------------------------------------------------------------------------------

 

 



Schedule 4 - Legal Name, Location of Jurisdiction of Organization,
Organizational Identification Number and Chief Executive Office

[To be Completed by Additional Grantor]

﻿





Annex I-A - 4

 

--------------------------------------------------------------------------------

 

 



Schedule 5 - Prior Names, Prior Chief Executive Office, Location of Records
Regarding Certain Collateral

[To be Completed by Additional Grantor]

Annex I-A - 5

 

--------------------------------------------------------------------------------

 

 

Annex II

ACKNOWLEDGMENT AND CONSENT

The undersigned hereby acknowledges receipt of a copy of the Third Amended and
Restated Guarantee and Collateral Agreement dated as of October 23, 2017 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Agreement”; each capitalized term not defined herein shall
have the meaning assigned to it in the Agreement), made by the Grantors party
thereto for the benefit of JPMORGAN CHASE BANK, N.A., as Administrative
Agent.  The undersigned agrees for the benefit of the Administrative Agent and
the other Guaranteed Creditors as follows:

1.The undersigned will be bound by the terms of the Agreement and will comply
with such terms insofar as such terms are applicable to the undersigned as an
Issuer of Pledged Securities.

2. The undersigned will notify the Administrative Agent promptly in writing of
the occurrence of any of the events described is Section 6.05(a) of the
Agreement.

2.The terms of Sections 7.01(c) and 7.05 of the Agreement shall apply to it,
mutatis mutandis, with respect to all actions that may be required of it
pursuant to Sections 7.01(c) or 7.05 of the Agreement.

[NAME OF ISSUER]

﻿

﻿

By:______________________________

Name:______________________________

Title:______________________________



﻿

Address for Notices:

________________________

________________________

________________________

Fax:_____________________

﻿

﻿

﻿

﻿

﻿

﻿

﻿



Annex II - 1

 

--------------------------------------------------------------------------------